EXHIBIT 10.1

 

NOTE:         CERTAIN PORTIONS OF THIS PRODUCT DEVELOPMENT AND COMMERCIALIZATION
AGREEMENT AND ITS EXHIBITS, WHICH ARE IDENTIFIED BY THE SYMBOL
“[*                                *]”, HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 

PRODUCT DEVELOPMENT AND

COMMERCIALIZATION AGREEMENT

 

THIS PRODUCT DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is
executed as of June 11, 2003 (“Execution Date”) by and between POZEN INC., a
Delaware corporation (“POZEN”), and Glaxo Group Ltd., a corporation organized
under the laws of England, doing business as GlaxoSmithKline (“GSK”). POZEN and
GSK are sometimes referred to herein each individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, POZEN is a pharmaceutical development company that is developing
products for migraine therapy and controls certain patents and know-how relating
to combinations of triptans and NSAIDs, including MT 400, a proprietary
combination of sumatriptan and [*                    *];

 

WHEREAS, GSK is a pharmaceutical company and possesses expertise in the
commercialization of therapeutic products for the migraine market; and

 

WHEREAS, GSK desires to obtain, and POZEN wishes to grant to GSK, the right to
commercialize such products on an exclusive basis in the United States and
Puerto Rico, with certain co-promotion activities potentially to be undertaken
by POZEN, all as more specifically set forth herein.

 

NOW THEREFORE, based on the foregoing premises and the mutual covenants and
promises set forth below, the Parties agree as follows:

 

AGREEMENT

 

1. DEFINITIONS.

 

The following terms will have the following meanings as used in this Agreement:

 

1.1 “Affiliate” means a corporation or non-corporate business entity that
controls, is controlled by, or is under common control with a Party to this
Agreement. A corporation or non-corporate business entity will be regarded as in
control of another corporation if: (a) it owns or directly or indirectly
controls at least 50% of the voting stock of the other corporation or such
lesser maximum percentage permitted in those jurisdictions where majority
ownership by foreign entities is prohibited; or (b) it possesses, directly or
indirectly, the power to direct or cause the



--------------------------------------------------------------------------------

direction of the management and policies of the corporation or non-corporate
business entity, as applicable, whether through the ownership or control of
voting securities, by contract or otherwise.

 

1.2 “Applicable Law” means the laws, rules, and regulations, including any
statutes, rules, regulations, guidelines, or other requirements that may be in
effect from time to time and apply to the development, manufacture,
registration, and marketing of a Collaboration Product in the Territory.

 

1.3 “Blocking Patent” means a Patent Controlled by a Third Party claiming an
invention that is necessarily practiced in connection with the manufacture, use
or sale of an invention claimed in the POZEN Patents as practiced in connection
with the manufacture, use or sale of a Collaboration Product.

 

1.4 “cGMP” means current Good Manufacturing Practices as contained in 21 CFR
Parts 210 and 211 as amended from time to time.

 

1.5 “Clinical Trial Materials” means the Lead Product in the Formulation
developed by POZEN under this Agreement formulated in accordance with the
applicable specifications, matching placebo and matching individual active
ingredients, each packaged and labeled for use in the applicable clinical trial.

 

1.6 “Collaboration Product(s)” means any Product(s) developed either by GSK or
POZEN or Commercialized by GSK under this Agreement, including the Lead Product.

 

1.7 “Commercial Launch” means the nationwide launch of commercial sale,
promotion and distribution of a Collaboration Product in the Territory following
receipt of Final Regulatory Approval.

 

1.8 “Commercialization” means (i) pre-launch market development activities
conducted in anticipation of Final Regulatory Approval (subject to POZEN’s
approval prior to transfer of the NDA to GSK) and (ii) the marketing, promotion,
advertising, selling or distribution of a Collaboration Product after Final
Regulatory Approval has been obtained. The term “Commercialize” has a
correlative meaning.

 

1.9 “Commercialization Plan” has the meaning set forth in Section 5.2(c).

 

1.10 “Commercially Necessary Patent” means a Patent Controlled by a Third Party
claiming an invention applicable to the manufacture, formulation, use or sale of
a Collaboration Product, which invention is [*                    *] of such
Collaboration Product in the Territory.

 

1.11 “Commercially Reasonable Efforts” means the level of efforts and
[*                                        
                                        *]. “Commercially Reasonable” has an
analogous meaning.

 

1.12 “Confidential Information” has the meaning set forth in Section 11.1.

 

2



--------------------------------------------------------------------------------

1.13 “Control” means, with respect to a particular intellectual property right,
the possession of the ability to grant a license or sublicense as provided for
herein under or with respect to such intellectual property right without
violating the terms of any agreement or other arrangement with any Third Party.

 

1.14 “Co-Promotion Agreement” has the meaning set forth in Section 5.3(a).

 

1.15 “Co-Promotion Option” has the meaning set forth in Section 5.3(a).

 

1.16 “Development Plan” means the Initial Development Plan as may be amended
from time to time pursuant to the terms of this Agreement.

 

1.17 “Development Program” means the activities undertaken by each of POZEN and
GSK to develop, manufacture and seek regulatory registration for the
Collaboration Products in the Territory.

 

1.18 “Development Timeline” has the meaning set forth in Section 3.2.

 

1.19 “Dosage Strength” means a [*                                        
                                                     *].

 

1.20 “Effective Date” has the meaning set forth in Section 2.7.

 

1.21 “Execution Date” has the meaning set forth in the Preamble.

 

1.22 “FDA” means the United States Food and Drug Administration, or any
successor entity thereto.

 

1.23 “Field” means prescription therapeutics for the treatment, palliation
and/or prevention of human diseases.

 

1.24 “Final Regulatory Approval” means all approvals and master files,
establishment licenses, registrations or authorizations of any federal, state or
local regulatory agency, department, bureau or other governmental entity,
necessary for the promotion, manufacture, use, storage, transport or sale of a
Collaboration Product in the Territory (including NDA Approvals and approvals of
Product Labeling).

 

1.25 “First Commercial Sale” means the date of first commercial sale of a
Collaboration Product by GSK to a Third Party in the Territory following the
receipt of Final Regulatory Approval.

 

1.26 “Formulation” means the formulation that is developed by GSK for the Lead
Product as provided in the Development Plan.

 

1.27 “FTE Rate” means the per hour rate for work conducted by an employee of
POZEN, possessing the skills and experience necessary to carry out the
activities undertaken by such employee. For purposes of this Agreement, POZEN’s
FTE Rate is [*                    *].

 

3



--------------------------------------------------------------------------------

1.28 “Generic Equivalent” means a Third Party’s marketed generic version of a
particular Collaboration Product marketed by GSK, approved by the FDA under an
Abbreviated New Drug Application (“ANDA”) or any equivalent approval as may be
available at the time, which generic version contains all and only the same
active ingredients and in the same Presentation as such Collaboration Product
marketed by GSK.

 

1.29 “Generic Erosion” means achievement by all Generic Equivalents of a
prescription market share equal to [*                                *] or
greater in the aggregate of the total prescriptions for the particular
Collaboration Product plus its Generic Equivalent(s), assessed on a moving
annual total basis, as calculated pursuant to Section 7.5.

 

1.30 “GSK Development Activities” has the meaning set forth in Section 3.2.

 

1.31 “GSK Formulation Technology” means any Patent or Know-How Controlled by GSK
necessary to develop, make, use or sell the Formulation.

 

1.32 “GSK Inventions” means an Invention conceived and reduced to practice by
GSK in connection with its activities under this Agreement from the Execution
Date until the expiration or termination of the Term (whether or not patentable)
necessary or useful to discover, develop, make, use or sell any Product,
including any new or improved formulation, or method of manufacture or use, of
any Product.

 

1.33 “GSK Know-How” means all Know-How solely created by GSK or by a Third Party
on behalf of GSK from the Execution Date until the expiration or termination of
the Term in the course of conducting activities under this Agreement related to
the manufacture, development, testing or use of a Product, including but not
limited to, biological, chemical, biochemical, toxicological, pharmacological,
metabolic, formulation, clinical, analytical and stability information and data
other than such Know-How which is or becomes the subject of a GSK Patent or of a
provisional or filed GSK patent application.

 

1.34 “GSK Patent” means any Patent that claims a GSK Invention.

 

1.35 “GSK Sumatriptan Patents” means U.S. Patent Number
[*                        *] and U.S. Patent Number [*                        *]
(including without limitation any substitution, extension, registration,
confirmation, reissue, re-examination, renewal or any like filing thereof)
together with any claim claiming Sumatriptan in a Patent then Controlled by GSK
that would be infringed by the development, manufacture, use, sale or
export/import of MT 400 in the Dosage Strength, Formulation and Presentation
developed under this Agreement and other Collaboration Products in the dosage
strength, formulation and Presentation as developed under this Agreement;
provided, however, that the foregoing will exclude the GSK Formulation
Technology and Product Specific Improvements.

 

1.36 “IND” means an Investigational New Drug Application filed with the FDA in
conformance with applicable laws and regulations.

 

1.37 “Initial Development Plan” means the first plan describing the development
of a solid oral dose of MT 400 in the Dosage Strength.

 

4



--------------------------------------------------------------------------------

1.38 “Inventions” means those inventions and discoveries described in Section
8.1(a).

 

1.39 “Joint Project Team” means the project team formed in accordance with
Section 4.2.

 

1.40 “Know-How” means all non-public information, results and data of any type
whatsoever, in any tangible or intangible form whatsoever, including databases,
practices, methods, techniques, specifications, formulations, formulae,
knowledge, skill, experience, test data including pharmacological, medicinal
chemistry, biological, chemical, biochemical, toxicological and clinical test
data, analytical and quality control data, stability data, studies and
procedures, and manufacturing process and development information, results and
data.

 

1.41 “Lead Product” means (a) a solid oral dose of MT 400 in the Formulation and
Dosage Strength; (b) an Other Product designated as the new Lead Product
pursuant to Section 3.3; or (c) solely for the purpose of the payment
obligations described in Article 7 hereof, either MT 400 or an Other Product
developed as a Collaboration Product under this Agreement (and not otherwise
substituted pursuant to Section 3.3), when compared to other Collaboration
Products being developed or Commercialized pursuant to this Agreement at the
relevant time, is, most advanced in the clinical development and regulatory
process and is the subject of continued development or Commercialization and/or
is the first to be Commercially Launched.

 

1.42 “Letter Agreement” means that certain letter agreement made by and between
the Parties dated as of June 11, 2003, which includes the Initial Development
Plan and the Strategic Plan for MT 400 in a solid oral dose of the Formulation.

 

1.43 “Manufacturing Cost” means, with respect to any bulk Collaboration Product
or finished Collaboration Product, the actual fully allocated cost of
manufacturing such Collaboration Product determined in accordance with U.S.
generally accepted accounting principles applied consistently throughout the
organization of the Party determining such costs, which consists of the direct
and indirect cost of any raw materials, packaging materials and labor (including
benefits) utilized in such manufacturing (including formulation, filling,
finishing, quality control and stability testing, labeling and packaging, as
applicable) plus an appropriate share of all factory overhead, both fixed and
variable, allocated to such Collaboration Product being manufactured, in
accordance with the normal accounting practices for all other products
manufactured in the applicable facilities.

 

1.44 “Material Amendment” has that meaning ascribed to such term in Section
3.2(b) below.

 

1.45 “MT 400” means any combination of Sumatriptan and
[*                                        
                                    *].

 

1.46 “[*                        *]” means the chemical compound known as
[*                                        *], whose more specific chemical name
is [*                                                                      *],
and all esters, salts, hydrates, solvates, polymorphs and isomers thereof.

 

5



--------------------------------------------------------------------------------

1.47 “Naratriptan” means the chemical compound known as naratriptan, whose more
specific chemical name is 1H-Indole-5-ethanesulfonamide,
N-methyl-3-(1-methyl-4-piperidinyl), [*                                         
                *], and all esters, salts, hydrates, solvates, polymorphs and
isomers thereof.

 

1.48 “NDA” means a New Drug Application filed with the FDA in compliance with
applicable laws and regulations, to obtain approval to market a pharmaceutical
product in the United States.

 

1.49 “NDA Approval” means the issuance by the FDA of an action letter indicating
that an NDA is approved. For avoidance of doubt, NDA Approval does not mean that
the FDA issues an action letter indicating that an NDA is approvable.

 

1.50 “Net Sales” means with respect to any Collaboration Product,
[*                                                                         *] by
GSK or its Affiliates from Third Party customers for sales of a Collaboration
Product, less the following deductions made by GSK or its Affiliate in
accordance with its standard business practices as consistently applied to its
other products:

 

  (a)   [*                                     
                                                                            *];

 

  (b)   the [*                                             *], to the extent
such [*                                        
                                                             *];

 

  (c)   [*                                         *] in connection with the
[*                                                     *];

 

  (d)   [*                                         *], including, but not
limited to, [*                                        
                                             *]; and

 

  (e)   any [*                                        
                        *], provided that such
[*                                        
                                                     *].

 

Notwithstanding the foregoing, if a Collaboration Product is
[*                                                     *] for such Collaboration
Product; then the [*                                                     *] of
such Collaboration Product [*                                             *] of
such Collaboration Product for [*                                             
                                    *] of such Collaboration Product (other than
those described in the preceding clause)
[*                                             *] such Collaboration Product was
[*                                             *]. “Net Sales” excludes any
amounts invoiced or received in connection with any transfers of a Collaboration
Product between GSK and its Affiliates.

 

1.51 “NSAID” means non-steroidal anti-inflammatory drug,
[*                                                                 *].

 

1.52 “Other Marketed Product” means any Other Product where the
[*                                                             *] of such Other
Product [*                                                             *] of
such Other Product.

 

6



--------------------------------------------------------------------------------

1.53 “Other Novel Product” means any Other Product where
[*                                                             *] of such Other
Product [*                                      
                                           *] of such Other Product.

 

1.54 “Other Product” means any product, other than MT 400, containing (a)
Sumatriptan or Naratriptan on the one hand, and any NSAID on the other hand, or
(b) any [*                                        
                                        *].

 

1.55 “Patent” means: (a) an unexpired patent which has not been held invalid or
unenforceable by a court of competent jurisdiction from which no appeal can be
taken or has been taken within the required time period, including without
limitation any substitution, extension, registration, confirmation, reissue,
re-examination, renewal or any like filing thereof; and (b) pending patent
applications, including without limitation any provisional, converted
provisional, continued prosecution application, continuation, divisional or
continuation-in-part thereof.

 

1.56 “Phase III Clinical Trial” means a clinical trial in human beings,
conducted in accordance with 21 C.F.R. 312.21(c), that is conducted after
preliminary evidence suggesting effectiveness has been obtained, that is of
appropriate size and design to establish that a pharmaceutical product is safe
and effective for its intended use, to define warnings, precautions and adverse
reactions that are associated with the pharmaceutical product in the dosage
range to be prescribed, and to support Final Regulatory Approval of such
pharmaceutical product. The Phase III Clinical Trials for a Collaboration
Product will be identified as such in the applicable Development Plan.

 

1.57 “POZEN Development Activities” has the meaning set forth in Section 3.2.

 

1.58 “POZEN Inventions” means an Invention conceived and reduced to practice by
POZEN throughout the course of conducting the Development Program during the
Term (whether or not patentable) necessary or useful to discover, develop, make,
use or sell any Product, including any new or improved formulation, or method of
manufacture or use, of any Product.

 

1.59 “POZEN Know-How” means, to the extent necessary or useful for purposes of
the development, manufacture, use or sale of any Product, Know-How that POZEN
Controls as of the Effective Date or at any time during the Term, other than
such Know-How which is or becomes the subject of a POZEN Patent or of a
provisional or filed POZEN patent application.

 

1.60 “POZEN Patents” means all Patents Controlled by POZEN in the Territory
during the Term that would be infringed, in the absence of a license, by the
manufacture, use, sale, offer for sale or importation of a Product, including
without limitation any Patents that claim POZEN Inventions. The POZEN Patents as
of the Execution Date are listed on Exhibit A attached to this Agreement. During
the Term, POZEN will update Exhibit A with regard to other POZEN Patents that
are included within this definition as they are identified.

 

1.61 “POZEN Technology” means the POZEN Know-How and the POZEN Patents.

 

7



--------------------------------------------------------------------------------

1.62 “Presentation” means the method of administration of a pharmaceutical
substance into the human body, including solid oral (including tablets,
capsules, gelcaps and caplets), other oral (including suspension and solution),
parenteral (including intramuscular, subcutaneous and intravenous), suppository
or intranasal.

 

1.63 “Product(s)” means: (a) MT 400 and (b) any Other Product.

 

1.64 “Product Failure” means the failure of the Lead Product to meet the primary
endpoints of any Phase III Clinical Trial necessary for NDA Approval as
described in the Development Plan.

 

1.65 “Product Labeling” means (a) the full prescribing information for any
Collaboration Product, as approved by the FDA, including any required patient
information; and (b) all labels and other written, printed or graphic matter
relating to a Collaboration Product itself (or a component thereof) or any
container, wrapper or any package insert utilized with or for any Collaboration
Product required to be approved by the FDA, in each case solely to the extent
required for commercial launch.

 

1.66 “Product Launch Timeline” has the meaning set forth in Section 5.2.

 

1.67 “Product Specific Improvements” means any claim in a GSK Patent the
practice of which would infringe at least one of the POZEN Patents, and any GSK
Know-How that is necessary for the practice of such GSK Patents. Product
Specific Improvements do not include any GSK Formulation Technology.

 

1.68 “Project Activities” means any activities performed by POZEN in connection
with (a) MT 400 and not otherwise described as POZEN Development Activities in
the Initial Development Plan (including, activities undertaken in connection
with any Material Amendment or Regulatory Amendment); (b) any Other Product
substituting MT 400 as the Lead Product subject to the terms of Section 3.3(b);
or (c) an Other Product.

 

1.69 “Project Costs” means POZEN’s direct and indirect costs and expenses
incurred in carrying out its responsibilities in connection with activities
conducted by it in connection with any Project Activities, calculated in
accordance with generally accepted accounting principles consistently applied
and POZEN’s cost accounting systems. Project Costs include, without limitation,
POZEN FTEs at the FTE Rates and all reasonable, documented out-of-pocket costs,
such as materials and outside services, attributable to development of any
Collaboration Product.

 

1.70 “Promotional Materials” means all written, printed, graphic, electronic,
audio or video matter, including but not limited to journal advertisements,
sales visual aids, leave-behind items, formulary binders, reprints, direct mail,
direct-to-consumer advertising, internet postings, broadcast advertisements, and
sales reminder aides (for example, note pads, pens and other such items)
intended for use or used by a Party in connection with any promotion of any
Collaboration Product by or on behalf of a Party.

 

8



--------------------------------------------------------------------------------

1.71 “Regulatory Amendment” has that meaning ascribed to such term in Section
3.2(b) below.

 

1.72 “Strategic Plan” means the first plan describing the commercialization
strategy for a Lead Product.

 

1.73 “Sumatriptan” means the chemical compound known as sumatriptan, whose more
specific chemical name is 1H-Indole-5-methanesulfonamide,
3-(2-(dimethylamino)ethyl)-N-methyl, its prodrugs and metabolites, and all
esters, salts, hydrates, solvates, polymorphs and isomers thereof.

 

1.74 “Term” has the meaning set forth in Section 12.1(a).

 

1.75 “Territory” means the United States and Puerto Rico.

 

1.76 “Third Party” means any entity other than POZEN or GSK or an Affiliate of
either of them.

 

1.77 “Valid Claim” means any claim contained in (a) an issued and unexpired
Patent included within POZEN Technology which has not been held unenforceable,
unpatentable or invalid by a decision of a court or other governmental agency of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, and which has not been admitted to be invalid or unenforceable through
abandonment, reissue, disclaimer or otherwise or (b) a patent application
encompassed within the POZEN Technology, such that the claim at issue has been
under examination for less than five (5) years in any country in the Territory.

 

2. GRANT OF RIGHTS.

 

2.1 License to GSK.

 

(a) Subject to the terms of this Agreement, POZEN hereby grants to GSK an
exclusive, royalty-bearing license under the POZEN Technology to make, use,
offer to sell, sell and import Products in the Field in the Territory.

 

(b) Subject to the terms of this Agreement, POZEN hereby grants to GSK a
non-exclusive, royalty-bearing license under the POZEN Technology to make, have
made and export to the Territory (but not register or Commercialize)
Collaboration Products outside the Territory for sale exclusively inside the
Territory. During the Term, GSK covenants and agrees that it will not register
or Commercialize, or license or grant rights to any Third Party to register or
Commercialize outside the Territory any Collaboration Product that is
manufactured by or on behalf of GSK outside the Territory for sale exclusively
inside the Territory. The Parties agree that sales by a GSK Affiliate to another
GSK Affiliate in accordance with Section 2.1(a) are permitted under this Section
2.1(b).

 

(c) The licenses granted under this Section 2.1 are non-sublicensable by GSK or
its Affiliates (except for sublicenses granted to POZEN upon the exercise of its
Co-Promotion Option); provided, however, that (i) GSK may enter into sublicenses
with its Affiliates at any time without the consent of POZEN and (ii) GSK may
engage its Affiliates or a Third Party

 

9



--------------------------------------------------------------------------------

contractor to conduct activities for the purpose of developing and
Commercializing Products in the Territory on behalf of GSK at any time without
the consent of POZEN, subject to Section 14.1. Notwithstanding the foregoing,
the Parties agree that subject to the provisions of Section 2.2 below, POZEN may
use itself (or a Third Party may use solely on POZEN’s behalf) the POZEN
Technology to develop, make, have made, use and export, but not register or
Commercialize, Products in the Territory for sale exclusively outside the
Territory. Any sublicense grant made to an Affiliate hereunder will be made
subject to the terms of this Agreement and any action or omission by such
sublicensee that would, if committed by GSK, constitute a breach of this
Agreement, will be deemed a breach of this Agreement by GSK. GSK will impose on
any sublicensee obligations corresponding to GSK’s obligations hereunder.

 

2.2 Limitation of Rights outside the Territory.

 

(a) During the Term, POZEN will not develop, market, register, sell or otherwise
Commercialize, nor license or grant rights to a Third Party to develop, market,
register, sell or otherwise Commercialize in any country outside the Territory,
[*                                    *] pursuant to Section
[*                                    *].

 

(b) During the Term, POZEN will not develop, market, sell or otherwise
Commercialize, nor license or grant other rights to a Third Party to develop,
market, sell or otherwise Commercialize in any country outside the Territory any
[*                            *]. In such a case the Parties agree to
[*                                                                         *]
after the [*                            *] of the [*                    
                                         *].

 

(c) During the Term, POZEN covenants and agrees that it will not register or
Commercialize, or license or grant rights to any Third Party to register or
Commercialize in the Territory any product containing MT 400 that is
manufactured by or on behalf of POZEN in the Territory for sale exclusively
outside the Territory, unless and until another Lead Product substitutes MT 400
pursuant to Section 3.3.

 

2.3 OTC Right of First Negotiation.

 

(a) During the Term, GSK will have an exclusive right of first negotiation to
expand the Field for a Collaboration Product to include a non-prescription,
over-the-counter dose as set forth in this Section 2.3. At any time during the
Term, GSK may notify POZEN in writing of GSK’s desire to develop and
Commercialize or have developed and Commercialized a non-prescription,
over-the-counter dose of a Collaboration Product. Promptly after any such
notice, the Parties will commence good faith negotiations of the terms upon
which they would be willing to expand the Field for such Collaboration Product
to include non-prescription, over-the-counter therapeutics and will continue
such negotiations for a period of [*                                    *].

 

(b) Subject to subsection (c) below, POZEN covenants and agrees that during the
Term it will not [*                                 *] (i) a
[*                                                         *], as the case may
be, [*                                                 *], (ii) an
[*                                                                 *], or (iii)
[*                                                         

 

10



--------------------------------------------------------------------------------

                                                                                
     *]. For the avoidance of doubt, nothing in this Agreement will prevent or
limit POZEN from (i) [*                                        
                                                                         *] or
(ii) [*                                                                     
        *] subject to subsection (c) below; or (iii) [*                
                                                                     *] so long
as [*                                                                 *] are not
contrary to the rights granted to [*                    *] hereunder.

 

(c) Each Party covenants and agrees that during the Term it will notify the
other Party in the event it becomes aware of either an OTC Approval Event or the
existence of a formal development program by a Third Party of an OTC Product. At
any time following the delivery of the foregoing notice, POZEN will notify GSK
if it wishes to commence negotiations to expand the Field to include
“non-prescription, over-the-counter therapeutics” and, unless GSK notifies POZEN
of its intent not to negotiate regarding such Field expansion or fails to
provide such notification within [*                            *], the Parties
thereafter will promptly commence good faith negotiations for such expansion
upon the receipt of any such notice for a period of [*                *] (the
“Negotiation Period”). If the Parties fail to agree on the terms for any such
Field expansion prior to the termination of the Negotiation Period or if GSK
does not agree to engage in negotiations with POZEN regarding such Field
expansion, then POZEN will be free after the OTC Approval Event to register and
Commercialize a GSK OTC Product alone or with or through a Third Party;
provided, however, that if GSK engaged in good faith negotiations under this
subsection and the Parties are unable to execute an agreement prior to the
termination or expiration of the Negotiation Period, POZEN will not, for a
period of [*                            *] from the termination or expiration of
the Negotiation Period, enter into a license or other agreement with a Third
Party providing for the commercialization of a GSK OTC Product on terms which
are in the aggregate less favorable to POZEN than the last bona fide offer made
in writing by POZEN to GSK (an “Alternative Agreement”). If POZEN desires to
enter into an Alternative Agreement with a Third Party during such
[*                            *] period, then it will first offer the terms and
conditions of the Alternative Agreement to GSK and give GSK the right to enter
into a definitive agreement with POZEN upon such terms and conditions within
[*                            *] from the date of such offer. If GSK does not
enter into a definitive agreement having the terms and conditions of the
Alternative Agreement within such period, then POZEN will be free to enter into
the Alternative Agreement with the Third Party upon the terms and conditions of
the Alternative Agreement.

 

2.4 License to POZEN.

 

(a) GSK Technology. Subject to the terms and conditions of this Agreement, GSK
hereby grants to POZEN a worldwide, royalty-free license, with the right to
grant and authorize the grant of sublicenses to its Affiliates or Third Party
contractors, under the GSK Patents and GSK Know-How to develop, make and use
Products solely in connection with POZEN’s performance of its activities under
the Development Program.

 

(b) Product Specific Improvements. Subject to the terms and conditions of this
Agreement, GSK hereby grants to POZEN a non-exclusive, royalty-free license,
with the right to grant and authorize the grant of sublicenses, under any
Product Specific Improvements: (i) to develop, make, have made, use and export
(but not register or Commercialize) products inside the Territory for sale
exclusively outside the Territory and (ii) to develop, make, have made, use,
sell, offer for sale and import/export products outside the Territory.

 

11



--------------------------------------------------------------------------------

(c) Sublicenses. If POZEN sublicenses any right granted to POZEN under this
Section 2.4, such sublicense will be made subject to the terms of this Agreement
and any action or omission by such sublicensee that would, if committed by
POZEN, constitute a breach of this Agreement, will be deemed a breach of this
Agreement by POZEN. POZEN will impose on any sublicensee obligations
corresponding to POZEN’s obligations hereunder.

 

2.5 No Implied Licenses. No right or license under any intellectual property
right Controlled by either Party is granted or implied except as expressly
granted in this Agreement. Except for the rights specifically granted in this
Agreement, each Party expressly reserves all rights Controlled by it or its
Affiliates to all its products and intellectual property, and reserves the right
to utilize or allow Third Parties to utilize such products and intellectual
property rights in any manner not inconsistent with the terms of this Agreement.

 

2.6 Covenants. Each Party covenants and agrees that it and its Affiliates will
not use or practice the intellectual property rights licensed under this
Agreement except as expressly permitted by this Agreement and each Party further
agrees that any use or practice of the intellectual property rights licensed
under this Agreement except as expressly permitted by this Agreement that
results in material harm to the other Party will constitute a material breach of
this Agreement. Notwithstanding the foregoing, each Party covenants and agrees
to cease any non-permitted use and to take all actions necessary to assign to
the other Party any inventions made through use or practice of such Party’s
intellectual property rights outside the scope of the license rights granted
hereunder.

 

2.7 Certain Regulatory Filings. Except with respect to the obligations provided
for in this Section 2.7, Section 3.4(c), Section 9.6, Article 10, Article 11,
Article 13 and Article 14 (and Section 12.5 in respect of the survival of the
foregoing provisions), the Parties acknowledge and agree that this Agreement
will not become effective until such date as the waiting period under the
Hart-Scott-Rodino Anti-Trust Improvements Act of 1976, as amended (the “HSR
Act”), has expired or otherwise terminated, (the “Effective Date”). Each Party
will cooperate with the other and use its commercially reasonable efforts to
make any initial filings required under the HSR Act and subsequent filings
required in the event that a Second Request is received under the HSR Act (a
“HSR Second Request”). Upon the date [*                        *] following the
receipt of a HSR Second Request, the obligations of the Parties under this
Agreement will terminate and no longer be in force in effect unless the Parties
mutually agree otherwise in writing. In the event (i) the Agreement is
terminated after the expiration of such [*                    *] period pursuant
to this Section 2.7; (ii) the Federal Trade Commission (the “FTC”) declines to
grant approval for the Agreement to become effective; or (iii) GSK discontinues
seeking FTC approval for the Agreement after receipt of a HSR Second Request (in
which case it will promptly provide notice of which to POZEN), then GSK will
[*                                        
                                        
                                                                         
        *]. Upon the occurrence of events described in the preceding clause (i)
or (ii) or any notification by GSK pursuant to the preceding clause (iii), the
obligations of the Parties under this Agreement effective as of the Execution
Date will terminate and be of no further force and effect, except for
[*                                                     *] under this Section
2.7, Article 11 (other than Section 11.6 and Section 11.7) and Article 14.

 

12



--------------------------------------------------------------------------------

3. PRODUCT DEVELOPMENT.

 

3.1 General. During the Term, POZEN will be solely responsible for, and will
bear all costs and expenses associated with, the pre-commercialization
development and regulatory registration of the Lead Product in the Territory,
except as otherwise provided in this Agreement. During the Term, GSK will be
solely responsible for, and will bear all costs and expenses associated with,
the post-approval development of Collaboration Products, the development of
Other Products, and the manufacturing and Commercialization of the Collaboration
Products in the Territory, except as otherwise provided in this Agreement. In
addition, GSK will be responsible for developing the Formulation. All activities
conducted by POZEN and GSK in connection with the development of the Lead
Product will be undertaken in accordance with the Development Plan. POZEN agrees
not to conduct (nor license or grant rights to a Third Party to conduct) any
studies in [*                                        
                                                                     *] pursuant
to Section [*                 *].

 

3.2 Development Program and Plan.

 

(a) The Development Program for the solid oral dose of MT 400 in the Dosage
Strength will be performed by POZEN and GSK in accordance with the Development
Plan. The Parties agree and acknowledge that the Development Plan integrates the
pre-clinical and clinical development activities relating to the solid oral dose
of MT 400 in the Dosage Strength to be performed by POZEN during the Term (such
activities referred to herein as the “POZEN Development Activities”) and the
development of the solid oral dose of the Formulation of MT 400 in the Dosage
Strength and provision of Clinical Trial Materials to be performed by GSK (such
activities referred to herein as the “GSK Development Activities”). The
Development Plan includes an overall timeline of the estimated target dates for
completing the various development tasks described within the Development Plan
(the “Development Timeline”) with such timeline comprising the timeline for the
GSK Development Activities (the “Formulation Development Timeline”) and the
POZEN Development Activities (the “POZEN Development Timeline”). Promptly
following the Effective Date, the Parties agree that the Joint Project Team will
(i) [*                                                     *] this Agreement
[*                                                                 *]; and (ii)
[*                                        
                                    *] in accordance with Section
[*                                                                     
                *], each subject to Section
[*                                        
                                             *]. The Parties agree and
acknowledge that commencement of the POZEN Development Activities
[*                                        
                                        *] (in accordance with Section
[*                                *]) and that subsequent POZEN Development
Activities will [*                                        
                                                                     *]. The
Parties agree and acknowledge that the Development Plan, POZEN Development
Activities, GSK Development Activities, Development Timeline, Formulation
Development Timeline and the POZEN Development Timeline apply only to the solid
oral dose of MT 400 in the Dosage Strength, but that the foregoing terms will be
used herein to also apply mutatis mutandis to any Other Product in the event
that the Parties substitute the solid oral dose of MT 400 in the Formulation as
the Lead Product in accordance with Section 3.3.

 

(b) The Parties will work together, through their participation on the Joint
Project Team, to evaluate from time to time in light of then-current
circumstances the status of the Development Program and progress compared to the
Development Timeline and the

 

13



--------------------------------------------------------------------------------

Formulation Development Timeline. Either GSK or POZEN may propose modifications
to the Development Plan which will be discussed by the Joint Project Team. Any
modification to the Development Plan proposed by either Party (except for
Regulatory Amendments (defined below)) that will
[*                                        
                                                     *] (each, a “Material
Amendment”) will require the requesting Party to demonstrate that the
[*                                        
                                                                     
                                                 *] associated with such
proposed Material Amendment. Each Material Amendment will require the unanimous
approval of the Joint Project Team prior to implementation by POZEN and any
dispute regarding Material Amendments will be subject to the procedures
described on Schedule 4.5. The Joint Project Team also will review and consider
any modifications to the Development Plan suggested or required by the FDA
(each, a “Regulatory Amendment”) and POZEN will amend the Development Plan as
necessary to incorporate feedback from the FDA on the Development Program and to
comply with any legal requirement or formal action imposed by the FDA. If GSK
disagrees with any such Regulatory Amendment, then such dispute will be subject
to the procedures described on Schedule 4.5. Notwithstanding anything to the
contrary herein, POZEN will have the right, at its discretion, to continue or
suspend its performance of its obligations under the Development Plan for the
time period of any dispute between the Parties regarding an amendment to the
Development Plan only with respect to
[*                                        *], and will continue its performance
of its obligations under the Development Plan for the time period of any dispute
with respect to any Material Amendment or suggested Regulatory Amendment, unless
otherwise agreed by the Parties. The Parties will agree in advance on an
anticipated budget for any Material Amendment and Regulatory Amendment. The
Parties acknowledge that such [*                                        
                                        
                                        *], resulting from the
[*                                        
                                                                     *] of the
[*                                        
                                                     *] with an
[*                                        
                                        *] of such
[*                                                             
                                                                      *] and
that such [*                                        
                                        
                                        
                                             *] of this Agreement.
[*                                        
                                        
                                                                 
                    *], it being understood that
[*                                        
                                        
                                        
                                                         
                                    *].

 

(c) Promptly following the Effective Date, the Joint Project Team will meet to
review the proposed clinical trial protocol applicable to MT 400 and POZEN will
use its commercially reasonable efforts to submit such protocol to the FDA and
arrange a meeting (either in person or by other appropriate means) with
representatives of POZEN, GSK and the FDA, in accordance with the FDA’s
Guideline for Special Protocol Assessment. Each Party will cooperate with the
other and use its commercially reasonable efforts in connection with such
meeting as necessary and consider any changes to the protocol proposed by the
FDA.

 

3.3 Substitution of Lead Product.

 

(a) GSK may request in writing that an Other Product (in lieu of a solid oral
dose of MT 400 in the Dosage Strength) be designated as a new Lead Product at
any time prior to the date that is [*                                        
     *] as the Lead Product if it is Commercially Reasonable to do so. Promptly
upon receipt of such request, the Joint Project Team will meet to discuss such
substitution and to establish a Development Plan and Development Timeline for
such Lead Product. If the Joint Project Team cannot reach consensus on such
substitution and Development Plan within 60 days, the matter will be subject to
the dispute resolution process

 

14



--------------------------------------------------------------------------------

provided in Section 13.1(a). If after the completion of such process, the
Parties are still unable to agree, the final decision on the matter will be made
by the GSK members of the Joint Project Team. GSK will have the right to
substitute the Lead Product only once.

 

(b) In connection with the designation of an Other Product as a Lead Product in
accordance with this Section 3.3, [*                                        
                                *] under this Agreement
[*                                                                              
                            *] in accordance with the terms of this Agreement
and the [*                                             *] this Agreement
[*                                        
                                        
                                                             *] described in
Section [*                                                 *]; provided,
however, that the Parties [*                                        
                                                             
                                                     *] terms and conditions of
this Agreement [*                                                     
                                                                      
                                *]. The Parties will agree through the Joint
Project Team in advance on an [*                                        
                                                                 *], it being
understood that [*                                                     
                                        
                                                             *]. The Parties
will create a new Development Plan for the new Lead Product (and all plans and
timelines referenced in Section 3.2(a)) and will amend this Agreement as
necessary if the Parties substitute the Lead Product in accordance with this
Section 3.3.

 

(c) If a Product Failure has not occurred and GSK has elected to substitute the
Lead Product, upon receipt of the substitution request from GSK pursuant to
subsection (b), then with regard to MT 400 and effective as of the date of such
receipt (the “Substitution Date”):

 

(i) the licenses and rights granted by POZEN under this Agreement will terminate
immediately as to MT 400 and revert to POZEN (and the definition of “Product”
will automatically be amended to exclude MT 400 thereafter);

 

(ii) GSK will promptly transfer and deliver to POZEN all (A) GSK’s then-current
MT 400 supply, if any, (including, without limitation, all Clinical Trial
Materials), and (B) all documented GSK Know-How concerning MT 400 then in GSK’s
possession or control (including, without limitation, all data from non-clinical
and clinical studies, CMC-related information and Formulation information).

 

(iii) Effective upon the Substitution Date,

 

(1) [*                                       
                                        
                                                                      *]

 

(2) [*                                       
                                        
                                                          
                                 *] under this Agreement. In the event
[*                                        
                                                                             
                                                             *] under this
Agreement [*                                        
                                                 
                                        
                                                         *] in this Section
3.3(c)(iii)(2) will [*                                                         
                                                     *]. The
[*                                        
                                        
                                                                     
                                        
                                             *].

 

(3) Any sublicense of a right granted to POZEN under this Section 3.3(c) will be
made subject to the terms of this Agreement and any action or omission by such
sublicensee that would, if committed by POZEN, constitute a breach of this
Agreement,

 

15



--------------------------------------------------------------------------------

will be deemed a breach of this Agreement by POZEN. POZEN will impose on any
sublicensee obligations corresponding to POZEN’s obligations hereunder.

 

(iv) GSK will assign to POZEN, to the extent fully assignable and at POZEN’s
request, GSK’s rights in any or all Third Party agreements for licenses,
services or supplies necessary for the development or Commercialization of MT
400, including, without limitation, any agreements with a Third Party regarding
the GSK Formulation Technology. To the extent that any agreement is not fully
assignable by GSK, then such agreement will not be assigned, and upon the
request of POZEN, GSK will cooperate in good faith and use commercially
reasonable efforts to allow POZEN to obtain and to enjoy the benefits of such
agreement in the form of a license or other right to the extent held by GSK
subject to such Third Party’s rights.

 

(v) Upon the request of POZEN to be provided as soon as practicable following
the Substitution Date (and made one-time only), GSK will supply POZEN with
Clinical Trial Materials in the Dosage Strength for MT 400 in a quantity
requested by POZEN sufficient to complete the Development Plan for MT 400. GSK
will supply such Clinical Trial Materials to POZEN pursuant to the terms of
Section 3.6, except that GSK will deliver to POZEN such Clinical Trial Materials
as soon as practicable using Commercially Reasonable Efforts and POZEN will pay
GSK for such Clinical Trial Materials at a price equal to
[*                                                 
                                                             *] (plus the costs
of freight from the GSK facility to the POZEN-designated facility) for the
purpose of conducting clinical trials; provided, however, GSK will not be
obligated to supply such Clinical Trial Material for a Collaboration Product
that has suffered a Product Failure.

 

(d) In the event a Product Failure has occurred, then GSK may exercise its right
to substitute an Other Product as the new Lead Product within 30 days following
the date of such Product Failure in accordance with the terms and conditions of
Section 3.3(a); provided, however, that in the event an Other Product is not
designated as the Lead Product by GSK within 90 days from the date of the
Product Failure, then POZEN may terminate this Agreement upon the expiration of
the foregoing period without further notice to GSK; further, provided, that in
the event that any Other Product is not designated as the Lead Product by the
Parties under this Section 3.3, the rights and obligations of the Parties under
Section 3.3(c) will not apply, unless otherwise agreed in writing by the
Parties.

 

(e) In the event rights to MT 400 revert to POZEN as provided under Section
3.3(c) as the result of a decision by the GSK Global Safety Board that GSK
cannot continue development of MT 400 and an election by GSK to substitute an
Other Product (in lieu of MT 400) as the new Lead Product, GSK will not make the
transfers, assignments or deliveries or take other actions described in Sections
3.3(c)(ii) and 3.3(c)(v) above and Section 3.3(f) below will not apply.

 

(f) In connection with any supply or transfer of Clinical Trial Materials or
commercial supply of MT 400 under this Section 3.3 and for so long as GSK
supplies any of the foregoing to POZEN or POZEN is using such Clinical Trial
Materials or selling such commercial supply of MT 400,
[*                                        
                                                 *]. Upon the expiration of such
right, POZEN will send written notice to such effect to the FDA. If POZEN

 

16



--------------------------------------------------------------------------------

elects to continue any ongoing studies using Sumatriptan or Clinical Trial
Material supplied by GSK, GSK will continue to support CMC aspects of the
respective IND with appropriate documentation in order to allow completion of
any such studies. The foregoing in no way is meant to confer any rights or
create any implied licenses to POZEN to subsequently Commercialize MT 400 using
Sumatriptan or commercial supply prior to expiry of the GSK Sumatriptan Patents
(absent a license from GSK or right to such supply, as otherwise provided for
under this Agreement).

 

3.4 Development Activities.

 

(a) POZEN will be responsible for undertaking the POZEN Development Activities
and will use Commercially Reasonable Efforts to perform the POZEN Development
Activities in accordance with the POZEN Development Timeline. The Joint Project
Team will monitor each Party’s respective obligations and progress towards
achieving the goals set forth in the Development Plan. POZEN may outsource the
performance of any part of the POZEN Development Activities subject to Section
14.1. If POZEN elects to outsource the performance of any part of the POZEN
Development Activities, POZEN will notify GSK in writing regarding the nature of
such proposed activities. After receiving such notice, GSK may provide POZEN
feedback regarding such activities.

 

(b) GSK will be responsible for undertaking the GSK Development Activities and
will use Commercially Reasonable Efforts to perform the GSK Development
Activities in accordance with the Formulation Development Timeline. The Joint
Project Team will be responsible for monitoring the achievement of the
Formulation Development Timeline.

 

(c) Promptly after the Execution Date and subject to the terms of Article 11
below, GSK will disclose to POZEN [*                                        
                                        
                                        
                                                     *] to the extent known by
GSK. POZEN will limit access to such information to those employees (or legal
counsel subject to confidentiality obligations no less rigorous than those
contained herein) that have a need to know. POZEN may reasonably request
additional materials and information relating to the foregoing and will engage
in an evaluation of the Formulation based upon the information disclosed by GSK.

 

(d) POZEN may raise any concerns it may have regarding the Formulation at the
Joint Project Team meetings and the Parties will work in good faith to address
such concerns. POZEN may request that the Joint Project Team develop a course of
action to achieve the Formulation Development Timeline if it determines that
such timeline may be subject to delay for any reason. Promptly upon such
request, the Parties will share information regarding the status of GSK’s
development of the solid oral dose of the Formulation and the Joint Project Team
will consider whether alternative actions should be implemented by the Parties
(including the cooperation between the Parties to pursue a parallel formulation
effort) taking into account the scientific evidence then available and the best
interests in the timely development of MT 400 in accordance with the Development
Plan.

 

(e) At any time after the Effective Date if GSK determines that it must acquire
rights to any intellectual property Controlled by a Third Party in order to
practice the

 

17



--------------------------------------------------------------------------------

Formulation it will promptly send written notice to POZEN to that effect. GSK
will use commercially reasonable efforts to negotiate rights to such Third Party
technology that include the right to sublicense such technology to POZEN as
otherwise provided herein. If GSK is unable to secure such sublicense rights or
if in order to secure such sublicense rights, the total consideration for
acquiring such sublicense rights would be materially higher than if GSK did not
acquire such sublicense rights, GSK promptly will send written notice to POZEN
to that effect. Within 30 days of receipt of such notice,
[*                                                 *]. If
[*                                                                         
                *]. If [*                                        
                                                                             *]
under this Section 3.4(e) if [*                                        
                            *].

 

(f) GSK may outsource the performance of any part (but not all) of the GSK
Development Activities. If GSK elects to outsource the performance of any of the
GSK Development Activities, it will notify POZEN in writing regarding the nature
of such proposed activities. After receiving such notice, POZEN may provide GSK
feedback regarding such activities.

 

3.5 Regulatory.

 

(a) IND and NDA. In accordance with the provisions of Section 6.1 below, POZEN
will prepare and file, in its own name and at its own expense, the IND and NDA
for the Lead Product, and any other regulatory filings in the Territory
necessary to obtain NDA Approval for the Lead Product. GSK will assist POZEN,
with the preparation of any regulatory filings, including granting POZEN rights
of reference (and a letter of authorization to FDA to that effect) to any GSK
IND or NDA pertaining to sumatriptan for the sole and limited purpose of
enabling and supporting the FDA’s review of the NDA for the Lead Product. GSK
also will (i) provide POZEN with data and reports resulting from the GSK
Development Activities (including any activities regarding manufacturing
scale-up and information related to the Lead Product) and (ii) prepare the CMC
portion of the NDA and IND as required for registration of the Lead Product in
the Territory as described in the GSK Development Activities, including, without
limitation, revisions to such filings based upon any interactions with the FDA
from time to time at POZEN’s request and as may be reasonably necessary to
obtain approval of such regulatory filings. After Final Regulatory Approval is
obtained for the Lead Product [*            
                                                                             *]
as provided in Section [*                        *], ownership of the NDA and
all other regulatory filings for the Lead Product in the Territory, will be
assigned by POZEN to GSK at no additional charge to GSK. At GSK’s request POZEN
will take such steps, including submission of appropriate correspondence to FDA,
as are necessary to effectuate the assignment.

 

(b) Additional Regulatory Filings. GSK will have the exclusive right to prepare
and file, in its own name and at its expense, any additional regulatory filings
for the Collaboration Products in the Territory, including, without limitation,
any filings relating to label expansions for any such Collaboration Product.

 

(c) Adverse Event Reporting. GSK will be responsible for all reporting of
adverse events with respect to each Collaboration Product to the Regulatory
Authorities in the Territory and POZEN will be responsible for all reporting of
adverse events with respect to any Products developed by POZEN in the Territory
for sale outside the Territory in accordance with

 

18



--------------------------------------------------------------------------------

the terms of this Agreement or other products developed or commercialized by
POZEN outside the scope of this Agreement; provided, however, that until the NDA
for the Lead Product is transferred to GSK, POZEN will be responsible for all
reporting of adverse events with respect to the Lead Product to the Regulatory
Authorities in the Territory. To the extent either Party receives any
information regarding serious adverse drug events related to the use of a
Product, whether such use is within or outside of the Territory, such Party will
promptly provide the other Party with such information in accordance with the
terms of a Safety Data Exchange Agreement mutually acceptable to the Parties to
be entered into within 60 days of the Effective Date. To the extent POZEN is
required to report adverse events encountered with a Product in connection with
POZEN’s activities inside or outside the Territory, POZEN will be entitled to
report such adverse events, but prior to doing so, will give GSK as much advance
warning of such report as is reasonably possible, and POZEN will report such
adverse events inside or outside the Territory in a manner which is consistent
with the reporting of adverse events for the Territory.

 

(d) Safety Concerns. GSK will provide notice to POZEN and the Joint Project Team
promptly upon the taking of any action by an employee or agent of GSK to seek
review by the GSK Global Safety Board in respect of any proposed or on-going
clinical study proposed to be conducted or conducted pursuant to this Agreement.
Each Party will co-operate with the other Party in the preparation of such
review. GSK will provide to POZEN and the Joint Project Team copies of any
submissions made to the GSK Global Safety Board and will use its good faith
efforts to include a representative of POZEN in preparing any submissions to the
GSK Global Safety Board and allowing such representative to observe any related
proceeding held by the GSK Global Safety Board where such Board will make any
final determination in respect of the matters covered by this Section 3.5(d);
provided such attendance is in the discretion of the chairman. GSK will have the
right to determine that a [*                                        
                                                 
                                                 *] pursuant to this Agreement
[*                                        
                                    *] in accordance with this Section 3.5(d)
[*                                                                  
                *] under 21 C.F.R. Section 312.32(c), as amended, or
[*                                                                         *].
Any such determination by the GSK Safety Board will be made in good faith using
scientific and medical criteria and available information derived from
pre-clinical and clinical studies conducted pursuant to this Agreement and will
not include the consideration of commercial factors. Promptly upon a request by
GSK to [*                                                         
                                                 *] under this Section 3.5(d),
[*                                                                 
            *], as applicable, such clinical study in a manner consistent with
over-all patient safety and representatives of the Parties will immediately meet
to consider such determination. Within 45 days from such determination by the
GSK Global Safety Board GSK may elect to substitute an Other Product (in lieu of
a solid oral dose of MT 400 in the Formulation) as the new Lead Product pursuant
to Section 3.3; provided, however, that absent any such timely election, or
waiver by POZEN to the contrary, GSK will be deemed to have terminated this
Agreement under Section 12.3 immediately upon the expiration of the foregoing
45-day period and without regard to the time period set forth in Section 12.3.
For the avoidance of doubt, POZEN will be free to
[*                                                         *] under this Section
3.5(d) in the event that GSK elects to substitute an Other Product (in lieu of
MT 400) as the new Lead Product pursuant to Section 3.3 or this Agreement is
deemed terminated pursuant to the immediately preceding sentence.

 

19



--------------------------------------------------------------------------------

3.6 Supply of Collaboration Products and Clinical Trial Materials.

 

(a) Collaboration Products. GSK will assume all responsibility for manufacture
and supply of the Collaboration Products for development and Commercialization
in the Territory.

 

(b) Clinical Supply.

 

(i) GSK will supply POZEN at GSK’s expense with Clinical Trial Material in order
for POZEN to perform the studies provided for in the Development Plan in
accordance with this Section 3.6. GSK will manufacture and supply Clinical Trial
Materials for clinical trials to be performed pursuant to the Development Plan
in accordance with the Formulation Development Timeline or as the Parties may
otherwise agree in writing.

 

(ii) GSK will supply POZEN with Clinical Trial Material in order for POZEN to
perform any Project Activities required by the FDA or requested by GSK
(“Additional CTM”). GSK will manufacture and supply such Additional CTM at GSK’s
expense and in accordance with a delivery schedule as the Parties may jointly
agree in writing.

 

(c) Packaging, Shipping and Delivery. GSK will fill, release, package and label
such Clinical Trial Materials in final bottles or blisters (one dose per package
or such other dose per package as agreed by the Joint Project Team to complete
the Development Plan) using due care and in accordance with Applicable Laws and
any specifications as the Parties may agree in writing. POZEN will be
responsible for identification testing, randomization and clinical patient
labeling of Clinical Trial Material supplied to POZEN in the final packaging.
POZEN will complete such identification testing, randomization, and clinical
patient labeling of Clinical Trial Materials as soon as practicable using
Commercially Reasonable Efforts following receipt of the Clinical Trial
Materials from GSK. GSK will ship the Clinical Trial Materials
[*                *] (Incoterms 2000) to the facility as POZEN may designate to
GSK by a common carrier designated by POZEN. Each shipment will be made
generally in accordance with the Formulation Development Timeline and under the
terms and conditions set forth in this Section 3.6 and the Development Plan.
Each shipment will include (i) a certificate of analysis and any other release
data customarily transferred by GSK in accordance with its usual practice. The
remaining shelf life upon delivery will be not less than
[*                            *] for Clinical Trial Materials. GSK will notify
POZEN of the results of ongoing stability testing of the Clinical Trial Material
by GSK.

 

(d) Insurance. GSK will obtain insurance for each shipment with coverage and
deductibles consistent with industry standards, at its expense. Such insurance
will designate GSK as the loss payee.

 

(e) Warranties. GSK hereby warrants that any Clinical Trial Materials provided
by GSK to POZEN under this Agreement, at the time of delivery pursuant to
Section 3.6(c): (i) will conform to the specifications for such Clinical Trial
Materials as agreed by the Parties in writing; (ii) will have been manufactured
and shipped to POZEN (or its designee) in accordance with cGMP, the IND for the
applicable Collaboration Product and other Applicable

 

20



--------------------------------------------------------------------------------

Laws; and (iii) will not be adulterated or misbranded within the meaning of the
United States Food, Drug and Cosmetic Act, as amended (“FD&C Act”)
(collectively, the “Warranties”).

 

(f) Remedies for Non-Conforming Clinical Trial Materials. In the event that
POZEN determines that the Clinical Trial Materials do not conform with the
Warranties in whole or in part, then GSK will promptly produce (at its cost) for
POZEN sufficient quantities of Clinical Trial Materials to replace the
non-conforming portion of such shipment of Clinical Trial Materials, in
accordance with the provisions of this Agreement. In the event that the Clinical
Trial Materials are rendered non-conforming to the Warranties by the action of
POZEN or its agent following delivery as provided in Section 3.6(c), then GSK
will produce (at POZEN’s cost) for POZEN sufficient quantities of Clinical Trial
Materials to replace the non-conforming portion of such shipment of Clinical
Trial Materials, in accordance with the provisions of this Agreement. The
Parties agree that the foregoing remedy will be POZEN’s sole and exclusive
remedy with regard to GSK’s failure to deliver Clinical Trial Materials that do
not conform with the Warranties (in whole or in part); provided, however, that
such remedy (i) will not be sole and exclusive (and will not otherwise limit
POZEN’s remedies) in respect of GSK’s obligations to provide Clinical Trial
Materials under other subsections of this Section 3.6 or any claim for indemnity
brought by POZEN pursuant to Article 10 and (ii) will not otherwise limit
Section 9.4.

 

(g) Audits and Inspections.

 

(i) A delegation consisting of a reasonable number of representatives of POZEN,
no more than once per calendar year, will have the right to inspect and audit
any GSK facility where the Clinical Trial Material and commercial supplies,
including their active pharmaceutical ingredients, are manufactured, and the
documentation generated in connection with the manufacture and testing of a
Collaboration Product. Such inspections will take place during regular business
hours and after 30 days prior notice to GSK. POZEN will discuss the results of
any inspection with GSK. Any inspection by or on behalf of POZEN, if it occurs,
does not relieve GSK of its obligation to comply with all Applicable Laws and
does not constitute a waiver of any right otherwise available to POZEN.

 

(ii) GSK will notify POZEN promptly following notice from the FDA or any
regulatory authority of a visit to any GSK facility where the Clinical Trial
Material and commercial supplies are manufactured. A representative of POZEN
will have the right to be present as a silent observer at any announced visits
to GSK by any regulatory authority relating to the manufacture of a
Collaboration Product. Furthermore, GSK will inform POZEN of the results of any
inspection by a regulatory authority that does or could reasonably be expected
to affect the manufacture of a Collaboration Product. GSK will promptly provide
POZEN with copies of notifications from any regulatory authority (including,
without limitation, any Form No. 483 notification, Enforcement Inspection
Reports, Notice of Adverse Finding, etc.). POZEN will treat all information
subject to review under this Section 3.6(g)(ii) in accordance with the
provisions of Section 11 and will cause any Third Party auditor retained by
POZEN (and reasonably acceptable to GSK) to enter into a reasonably acceptable
confidentiality agreement with GSK obligating such auditor to maintain all such
information in confidence pursuant to such confidentiality agreement.

 

21



--------------------------------------------------------------------------------

(iii) The rights and obligations under this Section 3.6(g) will terminate at
such time as POZEN assigns to GSK the NDA and IND pertaining to the Lead Product
or other Collaboration Product pursuant to Section 3.5(a).

 

(h) In connection with any supply or transfer of Clinical Trial Materials under
this Section 3.6 and for so long as GSK supplies any of the foregoing to POZEN
or POZEN is using such Clinical Trial Materials, GSK will grant to POZEN rights
of reference (and a letter of authorization to FDA to that effect) to any GSK
IND or NDA pertaining to sumatriptan. Upon the expiration of such right, POZEN
will send written notice to such effect to the FDA. If POZEN elects to continue
any ongoing studies using Sumatriptan or Clinical Trial Material supplied by
GSK, GSK will continue to support CMC aspects of the respective IND with
appropriate documentation in order to allow completion of any such studies. The
foregoing in no way is meant to confer any rights to POZEN to subsequently
commercialize MT 400 using Sumatriptan or commercial supply prior to expiry of
the GSK Sumatriptan Patents (absent a license from GSK or right to such supply,
as otherwise provided for under this Agreement).

 

4. SCOPE OF COLLABORATION; GOVERNANCE.

 

4.1 Scope. GSK will be responsible for completing the GSK Development Activities
as outlined in the Development Plan. POZEN will be responsible for completing
the POZEN Development Activities as described in the Development Plan. GSK may
in its discretion develop, register and Commercialize Other Products. GSK will
have primary responsibility for the Commercialization of each Collaboration
Product; provided that, subject to Section 5.3, POZEN may co-promote the Lead
Product in the Territory under the circumstances provided in Section 5.3.

 

4.2 Joint Project Team. Within ten (10) days after the Effective Date, the
Parties will establish a project team to review, coordinate and provide
strategic direction to the non-clinical, CMC and other clinical and regulatory
development of the Collaboration Products in the Territory and to approve the
plans, budgets and allocation of responsibilities for such activities (the
“Joint Project Team”). The Joint Project Team will be comprised of equal numbers
of representatives of each Party, with each Party appointing four (4)
representatives as members of the Joint Project Team. The Parties’
representatives for dispute resolution purposes as provided in Section 13.1 and
Schedule 4.5 may not serve on the Joint Project Team. The Joint Project Team may
change its size from time to time by mutual consent of its members; provided
that each of GSK and POZEN at all times will have one (1) vote on any matter
requiring the approval of the Joint Project Team. Each Party may replace its
Joint Project Team representatives at any time upon written notice to the other
Party. Each Party may, in its reasonable discretion, invite non-member
representatives of such Party to attend meetings of the Joint Project Team as
appropriate to provide input with respect to matters on the agenda. Non-member
representatives will not have the power to vote on matters before the Joint
Project Team. The Parties may rotate their respective representatives on the
Joint Project Team to ensure that the Joint Project Team is comprised, at all
times, of members whose backgrounds, experiences and expertise are appropriate
in light of the progressive stages of development and commercial status of each
Collaboration Product.

 

22



--------------------------------------------------------------------------------

4.3 Responsibilities of the Joint Project Team. The Joint Project Team will
perform the following functions:

 

(a) oversee and coordinate the Parties’ activities conducted in connection with
the Development Program;

 

(b) review and approve the Development Plan and any updates and modifications
thereto in accordance with Section 3.2;

 

(c) monitor progress towards achieving goals set forth in the Development Plan;

 

(d) address and attempt to resolve conflicts or disputes that may arise during
the course of performing the Development Plan;

 

(e) oversee and provide input to POZEN’s efforts in the preparation and filing
of regulatory filings and other matters pertaining to regulatory affairs
relating to a Collaboration Product, and the manufacture and supply of each
Product for sale in the Territory pursuant to Articles 3, 4, and 5; and

 

(f) serve as a forum for communication between the Parties for the activities
performed pursuant to the Development Plan.

 

4.4 Joint Project Team Meetings. During the first six (6) months following the
Effective Date, the Joint Project Team will meet no less frequently than once
every month, and thereafter, in person (or by having certain representatives of
the Parties participate by telephone where necessary) no less frequently than
once every calendar quarter beginning on the Effective Date, unless otherwise
agreed by the Parties. The members of the Joint Project Team may also convene or
be polled or consulted from time to time by means of telecommunications, video
conferences, electronic mail or correspondence, as deemed necessary or
appropriate. Meetings of the Joint Project Team that are held in person will
alternate between the offices of the Parties, or such other place as the Parties
may agree. The members of the Joint Project Team will designate one (1)
representative at each meeting to serve as secretary for such meeting, who will
promptly prepare and distribute to the Parties written minutes summarizing the
matters discussed and actions taken, if any, at such meeting. The meeting
minutes will be approved by each of POZEN and GSK promptly following the
applicable Joint Project Team meeting and will reflect any agreement or
disagreement of the Parties with regard to the matters therein. The first
meeting of the Joint Project Team will take place at the offices of one of the
Parties within thirty (30) days of the Effective Date.

 

4.5 Decision-Making. The Joint Project Team will strive to reach consensus on
matters over which it has authority; provided that any proposed amendments or
modifications to the Development Plan will be made in accordance with Section
3.2. Subject to the foregoing and except as otherwise provided herein, if, at a
meeting of the Joint Project Team, the Joint Project Team is unable to reach
consensus on a particular issue, the members of the Joint Project Team will make
good faith efforts to resolve such issue over the next thirty (30) days. If
after thirty

 

23



--------------------------------------------------------------------------------

(30) days such effort is unsuccessful, either Party may proceed with the dispute
resolution mechanisms described in Schedule 4.5 attached hereto.

 

4.6 Limitations of Joint Project Team Powers. The Joint Project Team will have
only such powers as are specifically delegated to it in this Agreement, and will
have no power to amend this Agreement or waive a Party’s rights or obligations
under this Agreement.

 

5. COMMERCIALIZATION.

 

5.1 General. During the Term, GSK will be solely responsible for, and will bear
all costs and expenses associated with, the Commercialization of Collaboration
Products in the Territory, subject to Section 5.3. The Lead Product will be the
first Product Commercialized by GSK.

 

5.2 Commercialization Plans. GSK will use Commercially Reasonable efforts to
Commercialize the Collaboration Products in the Territory. GSK will provide
POZEN with a Strategic Plan and a Product Launch Plan (defined below) and
Commercialization Plan summary for each Lead Product. GSK will provide POZEN
with a Commercialization Plan summary for each Collaboration Product.

 

(a) Strategic Plan. GSK has delivered to POZEN as of the Effective Date the
Strategic Plan for MT 400 in the Letter Agreement. The Strategic Plan for MT 400
sets forth the key commercial objectives and strategies for MT 400 for
[*                                                  *] (collectively, the
“Commercialization Objectives”).

 

(b) Product Launch Plan. Promptly following completion by GSK in accordance with
its internal planning procedures (but in no event later than
[*                                        
                                         *], GSK will deliver to POZEN a
comprehensive plan setting forth the approximate timeline for the Commercial
Launch of the Lead Product (the “Product Launch Timeline”) and GSK’s goals and
activities in respect of marketing, distribution, sales and other commercial
activities relating to the Commercial Launch for the Lead Product in the
Territory (the “Product Launch Plan”). The Product Launch Plan will be
consistent with the Strategic Plan for such Lead Product and the achievement of
the Commercialization Objectives for such Lead Product.

 

(c) Commercialization Plan. GSK will prepare an annual strategic and
commercialization plan including a description of the marketing, distribution,
Commercial Launch and sales plan for each Collaboration Product under
development in the Territory and activities in respect of the Product Launch
Timeline in the case of the Lead Product (the “Commercialization Plan”). The
Commercialization Plan for the Lead Product will be consistent with the
Strategic Plan, the Product Launch Timeline and the achievement of the
Commercialization Objectives. GSK will provide POZEN with a summary of such
Commercialization Plan as soon as practicable upon completion; provided;
however, that GSK will only be obligated to provide to POZEN summary
Commercialization Plans for the first three (3) years following Commercial
Launch of a Collaboration Product and thereafter as requested by POZEN.

 

24



--------------------------------------------------------------------------------

(d) Proposed Changes. GSK will notify POZEN in advance of any material
modification to the Commercialization Plan made by GSK during a given calendar
year. POZEN will have the opportunity to review and provide comments with
respect to any proposed material modifications and will provide such comments to
GSK within thirty (30) days following POZEN’s receipt of the proposed
modifications. GSK will reasonably address and give good faith consideration to
POZEN’s concerns and comments regarding any proposed material changes to the
Launch Plan or Commercialization Plan; provided, however, that the decision with
regard to such proposed changes will be made by GSK.

 

5.3 Co-Promotion.

 

(a) At any time during the Term, POZEN will have the option to co-promote the
Lead Product in the Territory (the “Co-Promotion Option”) exercisable upon
delivery of written notice to GSK. Such co-promotion arrangement will be under
GSK’s management, in its discretion and
[*                                                                          *].
If POZEN exercises its Co-Promotion Option, the Parties will commence good faith
negotiations of a separate co-promotion agreement (the “Co-Promotion Agreement”)
under which POZEN will co-promote the Lead Product in the Territory. The
Co-Promotion Agreement will be executed by the Parties within a period of
[*                         *] following POZEN’s notice of exercise of the
Co-Promotion Option and will set forth the terms and conditions under which
POZEN will co-promote the Lead Product, including POZEN’s right to co-promote to
target physicians of its choice (except headache clinics that are GSK managed
care contracting accounts), GSK will allow POZEN to attend
[*                                                  *] training courses specific
to the Lead Product (a schedule of which will be provided to POZEN and not
including internal GSK sales meetings), a mutual non-solicitation provision,
POZEN’s right to elect to discontinue its co-promotion efforts upon
[*                                     *] to GSK, together with such additional
and customary terms and conditions upon which the Parties may agree during the
[*                                                                             
*] period.

 

(b) If at any time during the Term, [*                                        
                                        
                                         *]. The Parties agree and acknowledge
that any such co-promotion activities will be made upon terms and conditions as
agreed by the Parties.

 

(c) POZEN’s option to co-promote as described herein
[*                                                                             
*]. For purposes hereof, [*                     *], at any time, (i) the
[*                                                                             
*] (ii) the [*                                        
                                                              *] or (iii) the
[*                                                                             
*] within the meaning of Section [*                     *] of the Securities
Exchange Act of 1934, as amended.

 

5.4 Promotional Materials. GSK will prepare or have prepared, at its expense,
Promotional Materials for each Collaboration Product Commercialized by GSK in
the Territory. GSK will file all Promotional Materials with the appropriate
Regulatory Authority as required by applicable law and regulations. GSK will own
the copyright in all Promotional Materials and will make available to POZEN
reasonable quantities of copies of the Promotional Materials from time to time
as requested by POZEN for use internally. Unless otherwise agreed, POZEN will

 

25



--------------------------------------------------------------------------------

not use, copy or reference such materials in connection with Commercialization
of the Product by POZEN. Any transfer of Promotional Materials by GSK to POZEN
in response to a termination hereof will not include any rights to use the GSK
Marks (defined below).

 

5.5 Training. GSK will supervise, train and maintain such competent and
qualified sales representatives as may be required to promote and detail the
Lead Product as provided in the Product Launch Plan and Commercialization Plan
and in accordance with its customary practices as applied to its other
comparable products. Notwithstanding the foregoing, GSK will not supervise the
employees or agents of any contract sales organization or similar independent
contractor it engages to promote the Lead Product; provided that it will remain
responsible for the performance of its obligations hereunder in accordance with
Section 14.1.

 

5.6 Trademarks.

 

(a) Trademarks. [*                     *] may select and use its own trademarks,
in connection with the Commercialization of Collaboration Products under this
Agreement (the “[*                                         *] Marks”). As
between POZEN and GSK, [*                     *] will own all trademarks and any
domain names incorporating such trademarks used by [*                     *] in
connection with the Commercialization of Collaboration Products under this
Agreement, and all goodwill associated therewith. [*         *] will not have,
assert or acquire any right, title or interest in or to any of the
[*                     *] Marks or make any use of the [*                     *]
Marks, except as otherwise explicitly provided in this Agreement.

 

(b) Trade Dress, Logos, and the Like. [*             *] will have the right to
select all trade dress, logos, slogans, designs and copyrights used on and in
connection with the Collaboration Products in the Territory, and will, as part
of [*                     *] annual updates to the Commercialization Plan
pursuant to Section 5.2, keep [*             *] informed of [*             *]
plans as regards such items. [*             *] will be the sole owner of all
trade dress, logos, slogans, designs and copyrights specifically created by or
on behalf of [*                     *] or used by
[*                                         *] on or in connection with the
Collaboration Products except as otherwise provided in this Agreement.

 

5.7 Transfers and Access.

 

(a) Transfer of POZEN Know-How. In consideration of the payments described in
Section 7.1, within thirty (30) days following the Effective Date and to the
extent it has not already done so, POZEN will provide to GSK copies of the
following data and information Controlled by POZEN relating to MT 400: (i)
patents and patent applications encompassed by the definition of POZEN Patents
listed on Exhibit A (together with all correspondence concerning the prosecution
thereof and any information or correspondence received by POZEN concerning the
institution of any interference, opposition, re-examination, reissue,
revocation, nullification or any official proceeding involving the POZEN Patents
in the Territory) and (ii) the development data with respect to MT 400 listed on
Exhibit B.

 

(b) POZEN Development Activities. At each meeting of the Joint Project Team,
POZEN will make a presentation summarizing the results of the POZEN Development
Activities. GSK may reasonably request additional information and materials from
POZEN in

 

26



--------------------------------------------------------------------------------

connection with such presentations, including the underlying data for such
results and to consult with POZEN regarding the implementation of the POZEN
Development Activities and the Development Plan. In addition, when the POZEN
Development Activities have been completed, POZEN will provide GSK with a
complete copy of the results of the POZEN Development Activities, any final
reports describing such results, as well as the underlying data including a copy
of the final authorized dataset including all data listings and tables.

 

(c) GSK Development Activities. At each meeting of the Joint Project Team, GSK
will make a presentation summarizing the results of the GSK Development
Activities. During the period between Joint Project Team meetings, POZEN may
reasonably request additional information and materials from GSK reasonably
related to the content of such presentations, including the underlying data for
such results and to consult with GSK regarding the implementation of the GSK
Development Activities and the Formulation Development Timeline. In addition,
when the GSK Development Activities have been completed, GSK will provide POZEN
with a complete copy of the results of the GSK Development Activities, any final
reports describing such results, as well as the underlying data including a copy
of the final authorized dataset including all data listings and tables. In order
to facilitate the flow of information, GSK will permit one employee of POZEN to
attend one scheduled meeting of the project team that is performing the GSK
Development Activities per month.

 

(d) Access to Key Individuals. In addition to its participation on the Joint
Project Team, POZEN will make reasonably available [*                     *] at
POZEN’s facilities or by telephone or e-mail to GSK
[*                                 *] following the Effective Date, its key
employees (including but not limited to key manufacturing and development
personnel) for purposes of consulting with GSK regarding the testing and
manufacturing of the Lead Product, procuring of the registration of the Lead
Product, and to enable it to use the POZEN Know-How in connection with the Lead
Product. To the extent requested by GSK and not otherwise provided for in the
Development Plan, POZEN will provide additional assistance in connection with
the Development Program at its FTE Rate, on a schedule as may be mutually agreed
by the Parties.

 

6. DILIGENCE.

 

6.1 Development.

 

(a) GSK will use Commercially Reasonable Efforts to perform the GSK Development
Activities for the Lead Product and POZEN will use Commercially Reasonable
Efforts to perform the POZEN Development Activities for MT 400 and any Other
Product designated as a Lead Product subject to Section 3.3. POZEN will not
conduct any activities in connection with the Collaboration Products in the
Field for the Territory except as provided in the Development Plan or made in
accordance with Section 3.2 or the implementation of the then-current
Development Plan. Subject to Section 3.3, GSK may proceed with development of
Other Products in it sole discretion and will have no specific diligence
obligation with regard to Other Products except as otherwise provided herein.

 

(b) Within [*                                         *] after the later of (a)
completion of the [*                                        
                             *] and (b)

 

27



--------------------------------------------------------------------------------

completion of [*                                        
                                        
                                         *]. If GSK notifies POZEN of its
[*                                        
                                                              *] the terms of
this Agreement [*                                        
                                         *] in accordance with the terms hereof.
If [*                                        
                                         *] acknowledges that it
[*                                        
                                         *] as provided otherwise in this
Agreement. If [*                                                              *]
in accordance with Section [*                     *] of this Agreement
[*                                        
                                                                          *]. If
[*                                        
                                         *] this Agreement
[*                                        
                                                              *].

 

6.2 Commercialization.

 

(a) FDA Approval.

 

(i) Promptly following receipt by POZEN of a notice from the FDA indicating that
the NDA as filed with respect to the Lead Product in the Territory is
“approvable” for a particular product label, the Parties will meet to discuss
whether or not such label is acceptable to both Parties. If the label proposed
by the FDA is acceptable to both Parties, POZEN will proceed with the process of
obtaining NDA Approval of the Lead Product under the terms of this Agreement.

 

(ii) If the product label for the Lead Product proposed by the FDA is not
acceptable to one or both of the Parties, the Parties will discuss and agree on
a product label that would be acceptable to both Parties, and thereafter jointly
meet with the FDA to obtain information and guidance on whether such proposed
product label can be obtained and on the activities required to obtain such
product label. Based on such information and guidance from the FDA, the Parties
will agree on a product label acceptable to both Parties (an “Acceptable Product
Label”) and a plan of action and the timeline to obtain FDA approval for the
Acceptable Product Label (a “Label Approval Plan”). The Parties will complete
the preparation of the Label Approval Plan within a period not to exceed
[*                             *] after POZEN has notified GSK of the receipt of
the “approvable” notice from the FDA. Any such plan will be set forth in a
separate written agreement by the Parties and incorporated as an amendment to
this Agreement.

 

(iii) If the Parties [*                                        
                                        
                                                          *] in accordance with
the procedures described on [*                                        
                                                              *]. The
[*                                        
                                    *] will be [*
                                        
                                        
                                                  *].

 

(iv) If the [*                                        
                                         *] this Agreement
[*                                         *] pursuant to Section
[*                     *]. If [*                                        
                                                                          *]
under the terms of this Agreement. For the avoidance of doubt,
[*                                        
                                        
                                         *] this Agreement in accordance with
Section [*                     *] or [*                                        
                                 *] pursuant to Section [*                    
*]; provided,

 

28



--------------------------------------------------------------------------------

however, the [*                                        
                                                              *] under Section
[*         *] by [*                                         
                                                                      *].

 

(v) If the [*                                        
                                        
                                         *] under the terms of this Agreement.
So long as [*                                        
                                     *] pursuant to this subsection (v), [*
                                                                      *] the
Agreement pursuant to Section [*                                        
                                     *] or
[*                                         *] pursuant to Section
[*                                         *].

 

(b) Product Approval.

 

(i) If POZEN obtains NDA Approval for the Lead Product upon completion of the
Label Approval Plan pursuant to Section 6.2(a)(iv) or (v) above with a product
label for the Lead Product that is substantially similar in all material
respects to the Acceptable Product Label which
[*                                        
                                         *] pursuant to
[*                                     *],
[*                                        
                                         *] set forth in Section
[*                                                                             
*].

 

(ii) If POZEN obtains NDA Approval for the Lead Product upon completion of the
Label Approval Plan pursuant to Section 6.2(a)(iv) above with a product label
for the Lead Product that [*                                        
                                     *] pursuant to
[*                                         *], the terms of Section 7.2
regarding the milestone payments will apply, and
[*                                        
                                         *] set forth in Section
[*                                        
                                              *] the provisions of said Section.

 

(c) Product Launch. Within [*                                 *] following NDA
Approval for the Lead Product [*                                         *], GSK
will notify POZEN in writing of [*                                         
                                        
                                        
                                         *], GSK will use Commercially
Reasonable Efforts to initiate Commercial Launch of the Lead Product in the
Territory as soon as commercially practicable after Final Regulatory Approval is
granted, [*                                         *] (excluding delays not
within GSK’s control, if any, related to manufacturing issues or the
requirements of the FDA), in accordance with the Product Launch Plan and
Commercialization Plan. [*                                        
                                     *], GSK will use its Commercially
Reasonable Efforts in performing Commercialization activities with respect to a
Product in accordance with Section 5.2 and the Product Launch Plan and
Commercialization Plan. If [*                                        
                                         *] in accordance with Section
[*                                                              *] of this
Agreement [*                                         *]. If
[*                                                              *], then
[*                                     *] this Agreement
[*                                                                             
*].

 

(d) Significance of Non-diligence. GSK and POZEN acknowledge that the market
potential of the Lead Product would be severely compromised by a significant
delay in executing the Initial Development Plan, Product Launch Plan and
Commercialization Plan for the Lead Product and, therefore, GSK’s or POZEN’s
failure to use Commercially Reasonable

 

29



--------------------------------------------------------------------------------

Efforts to [*                                        
                                         *] will constitute a material breach of
this Agreement.

 

(e) Special Meeting of Joint Project Team. If a Party believes that the other
Party has failed to comply with its diligence obligations under this Article 6
(a “Notifying Party”), then such Notifying Party may convene a special meeting
of the Joint Project Team to discuss the matter (a “Special Meeting”) by written
notice to the other Party (the “Receiving Party”). Such notice may include a
general statement of the areas of concern to the Notifying Party. The Special
Meeting will be convened not later than thirty (30) days after such notice is
given. At the Special Meeting, the Joint Project Team will discuss the areas of
concern to the Notifying Party and the additional actions (if any) the Receiving
Party could take to address such concerns.

 

(f) Supplemental Plan. If, after a Special Meeting, the Notifying Party
continues to believe that the Receiving Party is not meeting its diligence
obligations pursuant to this Article 6 or if the Notifying Party wishes to
formalize the Receiving Party’s commitment to take such additional actions (if
any) discussed in the Special Meeting, then the Notifying Party may so notify
the Receiving Party in writing. Within thirty (30) days after the date of any
such notice, the Receiving Party will indicate in writing to the Notifying Party
whether it agrees with the concerns of the Notifying Party. If the Parties
disagree, then each Party may invoke the dispute resolution mechanism described
in Article 13. If the Receiving Party agrees that additional actions need to be
taken, the Receiving Party will provide the Notifying Party with a plan
describing the actions that the Receiving Party proposes to take to meet such
obligation. If the Notifying Party then notifies the Receiving Party in writing
that the Notifying Party agrees that such plan describes actions sufficient to
meet such obligation, then such plan will be a “Supplemental Plan” and the
Receiving Party will carry out the actions described in such plan. Each
Supplemental Plan will include a specific timeline for the Receiving Party to
take the steps described in such Plan. If the Notifying Party disagrees with the
Receiving Party as to the sufficiency of the actions described in such plan to
meet such obligation, and the Parties are unable to resolve such disagreement
within thirty (30) additional days, either Party may invoke the dispute
resolution mechanisms described in Article 13. No Supplemental Plan will be
deemed to constitute an amendment to this Agreement.

 

(g) Availability of Other Remedies. If the Parties agree on a Supplemental Plan,
then so long as the Receiving Party complies with such Supplemental Plan, the
Notifying Party will not have the right to pursue any other remedies it may have
available to it at law or in equity for the Receiving Party’s failure to meet
its obligations under Article 6 in areas specifically addressed by the
Supplemental Plan, as applicable. If the Notifying Party is of the opinion that
the Receiving Party has failed to materially comply with any Supplemental Plan,
then the Notifying Party will send a notice to the Receiving Party, and each
Party may invoke the dispute resolution mechanisms described in Article 13.

 

7. COMPENSATION.

 

7.1 Consideration. As partial consideration for the licenses granted to GSK by
POZEN under the terms of this Agreement, GSK will pay to POZEN:

 

30



--------------------------------------------------------------------------------

(a) a non-refundable, non-creditable license fee equal to
[*                                                                         
                        *] within five (5) days of the Effective Date.

 

(b) a non-refundable, non-creditable, payment in the amount of
[*                                                                         
                    *] within thirty (30) days receipt of an invoice and notice
from POZEN of the issuance of a United States Patent issuing from POZEN’s
continuation patent application filed in the United States Patent and Trademark
Office with USPTO reference number 09/559,753 with one or more claims in such
patent application that specifically claim a [*                                
                                                                         *].

 

7.2 Development Milestones. As additional consideration for the licenses granted
to GSK by POZEN under the terms of this Agreement, GSK will also pay to POZEN
the following non-refundable, non-creditable, one-time payments in the amounts
set forth below [*                                        
                                                                           *]
receipt of notice and an invoice from POZEN of the first occurrence of the
events specified below:

 

Milestone Events – Lead Product

--------------------------------------------------------------------------------

   Milestone Payment Amount


--------------------------------------------------------------------------------

1.      Upon satisfaction of both of the following conditions: (i)
administration of the first dose in the first Phase III Clinical Trial of the
Lead Product and (ii) at least [*            *] of the investigator sites for
such Phase III Clinical Trial have been approved by the applicable IRB and are
drug receivable

   [*            *]

2.      Acceptance for review by the FDA of an NDA for the Lead Product

   [*            *]

3.      NDA Approval of the Lead Product

   [*            *]

4.      Notice by GSK to POZEN of [*                                         *]

   [*            *]

Milestone Event – Other Products

--------------------------------------------------------------------------------

   Milestone Payment Amount


--------------------------------------------------------------------------------

1.      Acceptance for review by the FDA of an NDA for each Other Product that
is not the Lead Product

   [*            *]

2.      NDA Approval of each Other Product that is not the Lead Product

   [*            *]

 

For the avoidance of doubt, in the event that an Other Product becomes a Lead
Product solely by the operation of Section 1.41(c), then GSK will make the
milestone payments under the “Lead Product” heading with respect to such Other
Product, except that GSK will not have the obligation to make the milestone
payments provided for above under the “Lead Product” heading for such Other
Product if the particular milestone payment has already been paid in the course
of the development of MT 400 or any other Lead Product.

 

7.3 Commercial Milestones. As additional consideration for the licenses granted
to GSK by POZEN under the terms of this Agreement, GSK will pay to POZEN the
following non-

 

31



--------------------------------------------------------------------------------

refundable, non-creditable, one-time payments in the amounts set forth below [*
*] of occurrence of the events related to the Lead Product specified below:

 

Milestone Event – Lead Product

--------------------------------------------------------------------------------

   Milestone Payment Amount


--------------------------------------------------------------------------------

1.      Achievement of annual Net Sales of the Lead Product equal to
[*                    *] in a given calendar year

   [*            *]

2.      Achievement of annual Net Sales of the Lead Product equal to
[*                    *] in a given calendar year

   [*            *]

 

For the avoidance of doubt, if annual Net Sales of
[*                                *] and [*                                *]
are reached for the first time in the same calendar year, the higher Milestone
Payment, [*                                                              *],
will be paid in that calendar year. The [*                    *] Milestone
Payment will be paid in the first subsequent calendar year in which annual Net
Sales of [*                                *] are achieved. In no single
calendar year will both commercial milestone payments described in this
Section 7.3 be due and payable.

 

7.4 Royalties. Subject to the adjustments provided for Sections 7.5 and 7.7, GSK
will pay to POZEN a percentage of annual Net Sales of Collaboration Products as
determined below:

 

Product    Royalty Rate

--------------------------------------------------------------------------------

MT 400

   (% of annual Net Sales)

--------------------------------------------------------------------------------

Until [*                    *]:

    

Annual Net Sales up to and including [*                    *]

   [*            *]

Annual Net Sales in excess of [*                    *]

   [*            *]

After [*                                *]:

    

If no Generic Erosion has been documented for MT 400 as provided in Section 7.5

   [*            *]

If Generic Erosion has been documented for MT 400 as provided in Section 7.5

   [*            *]

--------------------------------------------------------------------------------

Other Products

   (% of annual Net Sales)

--------------------------------------------------------------------------------

Other Novel Product

    

If no Generic Erosion has been documented for such Other Novel Product as
provided in Section 7.5

   [*            *]

If Generic Erosion has been documented for such Other Novel Product as provided
in Section 7.5

   [*            *]

 

32



--------------------------------------------------------------------------------

Other Marketed Product:

If no Generic Erosion has been documented for such Other Marketed Product as
provided in Section 7.5:

Annual Net Sales up to and including
[*                    *]                    
                                        
                                        [*             *]

Annual Net Sales in excess of [*                    *]                    
                                        
                                                       [*            *]

If Generic Erosion has been documented for such Other Marketed

Product as provided in Section 7.5                                        
                                        
                                                                   [*           
 *]

 

7.5 Reduction Due to Generic Erosion. Generic Erosion for any Collaboration
Product then-currently Commercialized by GSK will be calculated on a calendar
quarterly basis using reference data published by IMS Health, Scott-Levin or
another industry-accepted source used by GSK at the time that such determination
is made. If Generic Erosion for any such Collaboration Product is documented for
a particular calendar quarter, the reduced royalty set forth in Section 7.4
above will apply and be limited to each subsequent calendar quarter in which
such Generic Erosion continues to exist, as documented by GSK pursuant to this
Section 7.5.

 

7.6 Royalty Term. Royalties due under Section 7.4 above will be payable on a
Collaboration Product-by-Collaboration Product basis commencing on the First
Commercial Sale of a Collaboration Product until the
[*                                                                     
                                *] (the “Royalty Payment Period”).
[*                                             
                                                                         *] in
order to [*                                                 
                                             *], the Parties
[*                                        
                                        
                                                 *].

 

7.7 Third Party Royalties.

 

(a) General. During the Term of this Agreement, GSK or its Affiliates may from
time to time obtain a license to practice any Third Party’s Patent rights (which
also may include a license to related Know-How) in connection with GSK’s
development or Commercialization of a Collaboration Product in the Territory. In
such event, GSK will be entitled to deduct, on a Collaboration
Product-by-Collaboration Product basis,
[*                                        
                                                                 *], in each
case otherwise [*                                             *] (i)
[*                                                                     *]; and
(ii) the [*            *] that is generally in accordance with the
[*             *] provided for in this Agreement. Where the foregoing
[*                                                                  
                                                     *] and in each case
[*                                        *] in accordance with the following
terms and conditions of this Section 7.7.
[*                                        
                                                         *]. In the event that
[*                                                          *] described in
subsection (i) above [*                                        
                                *] pursuant to this Section; provided, the
Parties [*                                        
                                        
                                                                     
                                        
                                                                 *].

 

(b) Reduction Applicable at a [*                            *] or Lower Royalty
Rate.

 

(i) MT 400. If the applicable royalty rate for MT 400 under Section 7.4 is less
than or equal to [*                            *], then GSK may reduce the
milestones or royalty amount payable to POZEN for MT 400 at the end of a
particular calendar quarter by an amount

 

33



--------------------------------------------------------------------------------

equal to [*                                *] of any Third Party Royalty paid by
GSK for such calendar quarter for any Blocking Patent pertaining to MT 400 (such
amount, the “POZEN MT 400 Portion”); provided, however, that such aggregate
milestone and royalty reduction will not exceed [*    
                                *] for MT 400 during such quarter (the “MT 400
Cap”) except in respect of an MT 400 Carry Forward Reduction (defined below). If
the [*                                        
                                                 
                                             *] under Section
[*                                        
                                        
                                                             *] as described in
Section [*                                        
                                                         
                                                         *], Section
[*                    *] or Section [*                    *], as applicable,
[*                                                                  
                                                          *] in accordance with
this Section 7.7(b)(i) [*                        
                                        
                                        
                                                                         *].

 

(ii) Other Collaboration Products. If the applicable royalty rate for a
Collaboration Product (other than MT 400) under Section 7.4 is less than or
equal to [*                                                                 
                                    *], then GSK may reduce the milestones or
royalty payable to POZEN for such Collaboration Product for a particular
calendar quarter by an amount equal to [*                                  
                                                             *] of any Third
Party Royalty paid by GSK for such calendar quarter for any Blocking Patent
pertaining to such Collaboration Product; provided, however, that in no event
will such aggregate milestone and royalty reduction exceed
[*                                                                      
                                                                         *] for
such Collaboration Product for such calendar quarter.

 

(iii) No Reduction for Commercially Necessary Patents. For the avoidance of
doubt, GSK will not be entitled to reduce the royalty payable to POZEN under
Section 7.4 for a Collaboration Product for the payment by GSK of any Third
Party Royalty for any Commercially Necessary Patent in the event that the
applicable royalty rate under Section 7.4 is less than or equal to
[*                                  *].

 

(c) Reduction Applicable at a Royalty Rate in Excess of
[*                                *]. If the applicable royalty rate for a
Collaboration Product under Section 7.4 is greater than
[*                                                                     *], then
GSK may reduce the royalty amount (and milestones in the case of Blocking
Patents pertaining to such Collaboration Product) payable to POZEN for a
particular calendar quarter for such Collaboration Product by:

 

(i) an amount equal to [*                    *] of the Third Party Royalty paid
by GSK for such calendar quarter for any such Blocking Patent; and

 

(ii) an amount equal to [*                    *] of the Third Party Royalty paid
by GSK for such calendar quarter for any Commercially Necessary Patent
pertaining to such Collaboration Product;

 

provided, however, that (A) the aggregate reduction to the milestones and
royalty payments made pursuant to the operation of Section 7.7(c)(i) will not
exceed an amount equal to [*                                        
                                        
                                                     *] under Section
[*                                        
                                                     *] or Section
[*                                *], as applicable, for such quarter using the
then-applicable royalty rate (without regard to application of this Section
7.7); (B) the aggregate reduction to the royalty payments made pursuant to the
operation of Section 7.7(c)(ii) will not exceed an amount

 

34



--------------------------------------------------------------------------------

equal to [*                                        
                                                                 *] under
Section [*                                         
                                                     *] (without regard to
application of this Section 7.7); and (C) the aggregate reduction to the
milestones (in the case of Blocking Patents) and royalty payments determined by
the sum of the amount determined under Section 7.7(c)(i) and the amount
determined under Section 7.7(c)(ii) will not exceed an amount equal to
[*                                                                     
                    *] under Section [*                            *] or Section
[*                            *], as applicable, for such quarter using the
then-applicable royalty rate (without regard to application of this Section
7.7).

 

(d) Reduction of a Non-Recurring Third Party Royalty. In the event GSK pays a
milestone or other non-recurring licensing fee that is a Third Party Royalty in
respect of a Blocking Patent for a particular Collaboration Product (a “Third
Party Milestone Payment”) prior to the date that royalties are otherwise payable
to POZEN hereunder for such Collaboration Product, GSK may reduce the next
subsequent milestone or royalty payment, as the case may be, payable to POZEN in
respect of such Collaboration Product by the amount equal to
[*                                                             *]; provided,
however, that the aggregate reduction prior to the First Commercial Sale of such
Collaboration Product determined in accordance with the preceding clause will
not exceed an amount equal to [*                                        
                                                     
                                                     *] (without regard to the
application of this Section 7.7(d)); provided, further, that any Third Party
Milestone Payment paid by GSK and not otherwise deducted by GSK from amounts
payable to POZEN due to the limitations imposed by the foregoing clause or due
to the fact that the Third Party Milestone Payment was paid by GSK after the
First Commercial Sale of such Collaboration Product [*                    
                                        *] (i)
[*                                                             *] in accordance
with this Section 7.7(d) [*                        
                                        
                                                         *], or (ii)
[*            *] in accordance with Sections
[*                                        
                                        *] and
[*                                        
                                             *].

 

7.8 Royalty Payments and Reports. During the Royalty Payment Period, GSK will
pay all royalty payments due to POZEN under Section 7.4 within forty five (45)
days of the end of each calendar quarter during which the Net Sales in respect
of which such amounts are due were made. Each payment of royalties owing to
POZEN will be accompanied by a written statement of [*            
                         *], a copy of which will be provided to POZEN within 25
days of the end of each calendar quarter, showing (a) the amount of
[*                            *] of Collaboration Products and (b) the amount of
royalties due on such sales. If any payment reduction is claimed by GSK under
this Agreement from the full royalty rates set forth in Section 7.4, then the
report will set forth in detail the claimed reduction and the related facts.

 

7.9 Payment Method. All payments due to POZEN pursuant to this Agreement will be
made in United States dollars by wire transfer in immediately available funds to
an account designated by POZEN. Any amounts not paid by GSK when due under this
Agreement will be subject to interest from and including the date payment is due
through and including the date upon which GSK has made a wire transfer of
immediately available funds into an account designated by POZEN at a rate equal
to the sum of [*                                *] plus the annual prime rate of
interest quoted in the Money Rates section of The Wall Street Journal, Eastern
Edition, for the date on which payment was due, calculated daily on the basis of
a 365-day year, or similar reputable data source, or, if lower, the highest rate
permitted under applicable law. The Parties agree that this provision, unless
otherwise provided, will not apply to payments that are the result

 

35



--------------------------------------------------------------------------------

of a subsequent adjustment of an estimated payment, including rebates,
adjustments, returns or true-ups.

 

7.10 Taxes. [*                            *] will be responsible for any and all
taxes levied on account of amounts [*                                *] receives
under this Agreement. If [*                                        
                                        
                                        
                                                                             *]
(a) [*                                        
                                        
                                             *], (b)
[*                                             
                                        *] and (c) [*        
                                        
                                        
                                                     *] under this Agreement,
then [*                                        
                                        
                                                                         *];
provided always that if [*                                        
                                        
                                                     
                                        
                                                     *].

 

7.11 Audits. During the Term and for a period of
[*                            *] thereafter, at the request and expense of
POZEN, GSK will permit an independent, certified public accountant of nationally
recognized standing appointed by POZEN (that has not otherwise been engaged by
POZEN), and reasonably acceptable to GSK, at reasonable times and upon
reasonable notice, but in no case no more than once per calendar year thereafter
to examine such records as may be necessary for the sole purpose of verifying
the calculation and reporting of [*                            *] and the
correctness of any royalty payment made under this Agreement for any period
within the preceding [*                    *]. Results of any such examination
will be made available to both POZEN and GSK. The independent, certified public
accountant will disclose to POZEN only the royalty amounts that the independent
auditor believes to be due and payable hereunder to POZEN and will disclose no
other information revealed in such audit. Any and all records examined by such
independent accountant will be deemed GSK’s Confidential Information which may
not be disclosed by such independent, certified public accountant to any Third
Party. If, as a result of any inspection of the books and records of GSK, it is
shown that GSK’s payments under this Agreement were (i) less than the amount
which should have been paid, then GSK will make all payments required to be made
to eliminate any discrepancy revealed by said inspection within thirty (30)
days; or (ii) more than the amount which should have been paid, then GSK will be
entitled to reduce subsequent royalty payments to POZEN by such excess amount
(provided that such reduction will not reduce the total amount of the subsequent
royalty payment to POZEN by more than [*                             *]) until
such time as such amounts have been fully recovered. POZEN will pay for such
audits, except that if the royalty payments made by GSK were less than
[*                                                 *] of the amounts that should
have been paid during the period in question, GSK will pay the costs of the
audit.

 

8. INVENTIONS AND PATENTS.

 

8.1 Ownership of Inventions.

 

(a) Inventorship of any inventions or discoveries, that in the case of
patentable inventions, were conceived and reduced to practice, and in the case
of non-patentable inventions, were made or developed, in the course of
performing activities under this Agreement (“Inventions”), will be determined in
accordance with the rules of inventorship under United States patent laws with
respect to patentable Inventions, and in accordance with applicable U.S. federal
or state law with respect to non-patentable invention, as set forth in further
detail in Section 8.1(b) through (d).

 

36



--------------------------------------------------------------------------------

(b) POZEN will own all right, title and interest in and to POZEN Inventions, and
all intellectual property rights appurtenant thereto.

 

(c) GSK will own all right, title and interest in and to GSK Inventions, and all
intellectual property rights appurtenant thereto.

 

(d) All right, title and interest in and to Inventions made and reduced to
practice during the Term jointly by employees or contractors of each Party
(“Joint Inventions”), and all intellectual property rights appurtenant thereto,
will be owned jointly by the Parties. Except to the extent either Party is
restricted by the licenses granted to the other Party and covenants contained
herein, each Party will be entitled to practice and sublicense Joint Inventions
without restriction or consent of the other or an obligation to account to the
other Party, and each Party hereby waives any right it may have under the laws
of any jurisdiction to require any such consent or accounting.

 

8.2 Obligation to Inform. POZEN will promptly disclose to GSK all POZEN
Inventions that arise during the Term. GSK will promptly disclose to POZEN all
GSK Inventions that arise during the Term. Information provided by GSK or POZEN
to the other with respect to such Inventions will be in reasonable detail but in
no circumstance less than would be sufficient to permit an understanding of the
nature of the Inventions by a practitioner reasonably skilled in the relevant
technical or scientific area.

 

8.3 Patent Prosecution and Maintenance.

 

(a) POZEN Patents. POZEN will retain control over the prosecution and
maintenance of all POZEN Patents, including those identified on Exhibit A, at
its expense, using patent counsel of its choice. In connection with the
prosecution of POZEN Patents, POZEN will grant to GSK the right to: (i) review
POZEN’s pending patent applications and related proceedings, and to make
recommendations to POZEN regarding the prosecution of such patent applications;
(ii) receive such applications and other documentation at such time as to allow
a reasonable period for review thereof prior to any applicable deadline for
filing or responding; and (iii) the right to propose amendments of any such
patent application to include claims or arguments.

 

(b) Other Patents. Each Party will be responsible for, and will bear the expense
of, the preparation, filing, prosecution and maintenance (including without
limitation conducting or participating in interferences or oppositions) of its
solely-owned Patents at its sole expense. Each Party will provide the other with
periodic updates with respect to Patent applications or other submissions filed
or made or to be filed or made by such Party covering the Product or any of the
Inventions described in Section 8.1, and will respond to the other Party’s
questions concerning such submissions reasonably promptly thereafter. The
Parties will confer and cooperate in good faith with respect to the prosecution
and maintenance of Patents that claim Joint Inventions (“Joint Patents”). Each
Party hereby agrees to take all actions and execute and deliver all documents
reasonably necessary to file or prosecute Joint Patents.

 

37



--------------------------------------------------------------------------------

8.4 Infringement of Patents by Third Parties.

 

(a) Notification. If either Party learns of any actual or threatened
infringement in the Territory by a Third Party of a POZEN Patent or Joint
Patent, including infringement arising from the manufacture, use, or sale of a
product competitive with a Collaboration Product that is being developed or
Commercialized by GSK (“Competitive Product Infringement”), such Party will
promptly notify the other Party and will provide such other Party with all
available evidence of such infringement. In addition, POZEN will promptly notify
GSK upon learning that the manufacture, use or sale of MT 400 or the practice of
any inventions covered by one or more claims included in the POZEN Patents or
the use of any POZEN Know-How licensed hereunder may infringe any rights of a
Third Party. Each Party will use its commercially reasonable efforts in
cooperating with each other to terminate such infringement without litigation.

 

(b) Infringement of POZEN Patents and Joint Patents. GSK will have the right,
but not the obligation, to bring, at its own expense and in its sole control, an
appropriate action against a Third Party engaged in any Competitive Product
Infringement of a POZEN Patent or Joint Patent. If GSK does not bring such
action within ninety (90) days of notification thereof between the Parties
pursuant to Section 8.4(a), POZEN will have the right, but not the obligation,
to bring at POZEN’s expense and in its sole control, such appropriate action.
POZEN will have the right, but not the obligation, to bring, at its own expense
and in its sole control, an appropriate action against a Third Party engaged in
any infringement of a POZEN Patent that is not a Competitive Product
Infringement. The Party not bringing an action under this Section 8.4(b) will be
entitled to separate representation in such matter by counsel of its own choice
and at its own expense, and will cooperate fully with the Party bringing such
action.

 

(c) Joint Patents. With respect to Third Party infringement of Joint Patents
that is not a Competitive Product Infringement, the Parties will confer and take
such action, and allocate expenses and recoveries, in such manner as they will
agree.

 

(d) Settlement; Allocation of Proceeds. Neither Party will settle a claim
brought under this Section 8.4 involving a POZEN Patent or Joint Patent that
would limit or restrict the ability of GSK to sell a Product in the Territory,
without the prior written consent of GSK (which consent will not be unreasonably
withheld or delayed). GSK will not, without the prior written consent of POZEN,
settle any claim brought under this Section 8.4 involving POZEN Patents or Joint
Patents that would (i) limit or restrict POZEN’s ability to sell POZEN’s
products outside the Territory, (ii) permit a Third Party to sell POZEN’s other
products or products that infringe POZEN Patents, or (iii) result in an
admission of invalidity or unenforceability of any POZEN Patent. If either Party
recovers monetary damages from a Third Party in an action brought under this
Section 8.4, whether such damages result from the infringement of a POZEN Patent
or Joint Patent, such recovery will be allocated first to the reimbursement of
any expenses incurred by the Parties in the litigation under this Section 8.4,
and any remaining amounts will be divided between the Parties as follows: (a)
the portion of any such remaining amounts that represents
[*                                             
                                                 *]; (b) the portion of any such
remaining amounts that represents [*                                        
                                         
                                                                     *]; and (c)
the portion of any such remaining amounts that

 

38



--------------------------------------------------------------------------------

represents [*                                    
                                                                     *] unless
GSK and POZEN have agreed in writing to a different allocation.

 

8.5 Third Party Challenges. If a POZEN Patent becomes the subject of any
proceeding commenced by a Third Party in connection with an opposition,
reexamination request, action for declaratory judgment, nullity action,
interference or other attack upon the validity, title or enforceability thereof,
then GSK will have the primary right, but not the obligation, to control such
defense at its sole cost. GSK will permit POZEN to participate in the proceeding
to the extent permissible under law, and to be represented by its own counsel in
such proceeding at its expense. If GSK elects not to defend against such action,
it will notify POZEN thereof in writing without delay and not less than 30 days
prior to any deadline for the initial response or other initial filing in any
such proceeding, and POZEN will then have the right to assume defense of such
Third Party action at its own expense. If POZEN controls such action, it will
not enter into any settlement or other voluntary final disposition of a defense
under this Section 8.5 relating to a POZEN Patent if the rights and privileges
of GSK under this Agreement would be materially impaired thereby without the
prior consent of GSK, such consent not to be unreasonably withheld or delayed.
If GSK controls such action, it will not enter into any settlement or other
voluntary final disposition of a defense under this Section 8.5 relating to a
POZEN Patent without the prior written consent of POZEN, such consent not to be
unreasonably withheld or delayed. The control of any enforcement proceeding
brought in connection with a Third-Party challenge and the allocation of any
recovery arising from such an enforcement action will be subject to Section
8.4(d).

 

8.6 Defense of Third Party Claims.

 

(a) Notice. If a Collaboration Product becomes the subject of a Third Party
claim of patent infringement relating to the manufacture, use, sale, offer for
sale or importation of such Collaboration Product in the Territory, the Party
first having notice of the claim will promptly notify the other Party, and the
Parties will promptly meet to consider the claim and the appropriate course of
action.

 

(b) Defense and Settlement. GSK will have the right, at its expense, to control
the defense and settlement of any claim of patent infringement relating to its
manufacture, use, sale, offer for sale or importation of a Collaboration Product
in the Territory; provided, however, that POZEN will have the right, at its sole
discretion, to participate in any such resolution and to be represented by
counsel of its own choice at its own expense. Subject to Section 7.7 above, if
such infringement claim impinges on the freedom to operate under a POZEN Patent,
GSK and POZEN will discuss and agree on the scope of any license to be sought in
connection with the settlement of such claim, taking into account the potential
need of POZEN for a license broader than would be necessary for the
Collaboration Product alone (and subject to POZEN assuming the cost of such
license to the extent it is broader than required by GSK); provided, that no
settlement will be entered into without the written consent of POZEN if such
settlement would restrict the claims in or invalidate or make unenforceable in
whole or in part any of the POZEN Patents.

 

39



--------------------------------------------------------------------------------

8.7 Patent Marking. Any Collaboration Product marketed and sold by GSK under
this Agreement will be marked with appropriate patent numbers or indicia as
permitted by law, to the extent such markings have value as notice against
infringers of Patents in the Territory.

 

8.8 Patent [*                            *].

 

(a) The Parties will use reasonable efforts to [*                        
                                                                          *] in
the Territory. The Parties will cooperate with each other in
[*                                                             
                                             *] in the Territory. The Parties
will notify each other of the issuance of each Patent included within the POZEN
Patents or Joint Patents [*                                                     
                                                                      *].

 

(b) The Party first eligible to [*                                
                                                     
                                                 *] ; provided, that if the
first Party has an option to [*                            
                                                                 
                                    *], the first Party will consult with the
other Party before making such election. If more than one POZEN Patent or Joint
Patent is [*                                                                   
                        *], the Parties will agree upon a strategy that will
[*                                                     
                                                             *] for the
Collaboration Products.

 

(c) All filings for such [*                                                 *],
and all filings for such [*                                                     
                            *]; provided, that in the event that a Party
[*                                                                      
                    *], such Party will (i) promptly inform the other Party of
[*                                                         
                                                                     *] and (ii)
[*                                                                 
                                                                      
        *]. The Party which is the sponsor of record of the NDA,
[*                                                                          
                                                 *], will execute such
authorizations and other documents and take such other actions as may be
reasonably requested by the other Party to [*                                 
                                                         
                                             *].

 

(d) Any such [*                                                         
                                             *] will be included within the
definition of POZEN Patents or Joint Patents, respectively.

 

8.9 Patent [*                                    *].

 

(a) Each will immediately give notice to the other Party of any notice it
receives of [*                                        
                                        *]. If GSK decides
[*                                                                     
                                        
                                                 *], GSK will give notice to
POZEN of its decision [*                    
                                        
                                                                         *] (or,
if the time period permitted by law is less than twenty (20) days, within half
of the time period permitted by law for GSK to
[*                                        
                                                 *]. POZEN may then, but is not
required to, [*                                        
                                                                             *].
For this purpose, the Party [*                                        
                                                                         *] as
may be reasonably requested by the Party
[*                                        
                                        
                                                         *].

 

(b) To the extent required by law or permitted by law, GSK and POZEN will use
commercially reasonable efforts to promptly
[*                                                                     
                                                                         
                                         *] for any Collaboration Product then
being commercialized by

 

40



--------------------------------------------------------------------------------

GSK, including all [*                                        
                     *]. Promptly after the Effective Date, POZEN and GSK will
meet to discuss the Parties’ efforts under this Section 8.9(b). The Parties
agree to co-operate on [*                                        
                                                                  *]; provided,
however, POZEN will [*                                        
                                              *].

 

8.10 Consequence of [*                                     *]. If GSK or its
Affiliates [*                                        
                                         *] such
[*                                        
                                                      *] this Agreement and
[*                                                                          *]
this Agreement as provided in Section [*                                        
*] or to [*                                        
                                                                  *]. If POZEN
or its Affiliates [*                                        
                                 *], such
[*                                        
                                        
                                         *].

 

9. REPRESENTATIONS AND WARRANTIES.

 

9.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:

 

(a) Corporate Existence and Power. It is a corporation duly organized, validly
existing and in good standing under the laws of the state in which it is
incorporated, and has full corporate power and authority to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement.

 

(b) Authority and Binding Agreement. As of the Effective Date: (i) it has the
corporate power and authority to enter into this Agreement and perform its
obligations hereunder; (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of the Agreement and the
performance of its obligations hereunder; and (iii) the Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid
and binding obligation of such Party that is enforceable against it in
accordance with its terms, except as such enforcement is affected by applicable
bankruptcy, reorganization, insolvency, moratorium and other laws affecting
creditors’ rights generally and general principles of equity.

 

(c) No Conflict. It has not entered, and will not enter, into any agreement with
any Third Party that is in conflict with the rights granted to the other Party
under this Agreement, and has not taken and will not take any action that would
in any way prevent it from granting the rights granted to the other Party under
this Agreement, or that would otherwise materially conflict with or adversely
affect the rights granted to the other Party under this Agreement. Its
performance and execution of this Agreement will not result in a breach of any
other contract to which it is a Party.

 

(d) No Debarment. To the best of its knowledge, neither it, nor any of its
employees, officers, subcontractors or consultants who will render services
relating to a Collaboration Product (a) have been debarred or convicted of a
crime for which an entity or person could be debarred under 21 U.S.C. Section
335(a), or (b) have been under indictment for a crime for which a person or
entity could be debarred under 21 U.S.C. Section 335(a).

 

41



--------------------------------------------------------------------------------

9.2 POZEN Representations and Warranties. POZEN hereby represents and warrants
to GSK as of the Execution Date that:

 

(a) To the Knowledge of POZEN, neither the manufacture, use or sale of MT 400 or
the practice of any of the inventions included in the POZEN Patents nor the use
of the POZEN Know-How by GSK as contemplated by this Agreement infringes upon
any Third Party’s patents or constitutes a misappropriation of a Third Party’s
trade secrets or other intellectual property rights.

 

(b) To the Knowledge of POZEN, there is no Third Party using or infringing any
of the POZEN Patents or misappropriating or using POZEN Know-How in derogation
of the rights granted to GSK in this Agreement.

 

(c) POZEN has obtained the assignment or exclusive licenses of all interests and
all rights of any and all Third Parties (including, but not limited to
employees) with respect to the POZEN Patents. POZEN has obtained the assignment
or exclusive licenses of all interests and all rights of any and all Third
Parties (including, but not limited to employees) with respect to the POZEN
Know-How.

 

(d) POZEN has not received a notice of any interference action or litigation
pending or any communication which expressly threatens an interference action,
or other litigation before any patent and trademark office, court, or any other
governmental entity in the Territory in regard to the POZEN Patents.

 

(e) Attached hereto as Schedule 9.2(e) is a true and correct list of summaries,
reports, data and information generated in the course of preclinical studies and
clinical trials of MT 400 prior to the Execution Date and made available to GSK
as of the Execution Date. As of the Execution Date, there is no information to
the Knowledge of POZEN which would cause (or would be reasonably expected to
have caused) POZEN to conclude in light of the circumstances as of the Execution
Date, the existence of any material side effect, carcinogenicity effect, adverse
physical effect or reactions resulting from, or alleged to result from, MT 400
which has not been previously disclosed to GSK or included in the data listed on
Schedule 9.2(e).

 

(f) The patents and patent applications listed on Exhibit A, are the only
Patents owned or controlled by POZEN and its Affiliates covering MT 400.

 

(g) As used herein, “Knowledge of POZEN” means the actual knowledge, as of the
Execution Date, of any employee of POZEN with operational responsibility, and
the persons who report to such person, for the subject matter of the applicable
representation or warranty while performing their duties and job
responsibilities.

 

9.3 GSK Representations and Warranties. GSK hereby represents and warrants to
GSK as of the Execution Date that:

 

(a) GSK has received all data and information made available to GSK as listed on
Schedule 9.2(e) and has had an opportunity to discuss such data and information
and POZEN’s business, management, scientific and financial affairs with
directors, officers and

 

42



--------------------------------------------------------------------------------

management of POZEN and has had the opportunity to review POZEN’s operations and
facilities.

 

(b) GSK has had the opportunity to ask questions of, and receive answers from,
POZEN and its management regarding the existence of any material side effect,
carcinogenicity effect, adverse effect, or any instances of deleterious physical
effects or reactions resulting from, or alleged to result from MT 400 as
disclosed in the data and information described on Schedule 9.2(e).

 

(c) As of the Execution Date, there is no information to the Knowledge of GSK
based upon the information listed on Schedule 9.2(e) which would cause it to
conclude in light of the circumstances as of the Execution Date, the existence
of any material side effect, carcinogenicity effect, adverse effect, or any
instances of deleterious physical effects or reactions resulting from, or
alleged to result from MT 400 which has not been previously disclosed to POZEN
or listed on Schedule 9.3(c).

 

(d) To the Knowledge of GSK, POZEN has provided GSK will all information
requested by GSK in connection with the evaluation of MT 400 and the execution
of this Agreement.

 

(e) As used herein, “Knowledge of GSK” means the actual knowledge, as of the
Execution Date, of any employee of GSK with operational responsibility, and the
persons who report to such person, for the subject matter of the applicable
representation or warranty while performing their duties and job
responsibilities.

 

9.4 Limitation of Warranty. EXCEPT AS EXPRESSLY STATED IN SECTION 3.6(e) OR THIS
ARTICLE 9, NEITHER PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY, AND EACH
PARTY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT, WITH
RESPECT TO ANY PRODUCT, MATERIALS, INFORMATION, SERVICES, OR LICENSES PROVIDED
TO THE OTHER PARTY PURSUANT TO THIS AGREEMENT.

 

9.5 Performance by Affiliates. The Parties recognize that each Party may perform
some or all of its obligations under this Agreement through Affiliates;
provided, however, that each Party will remain responsible for the performance
by its Affiliates and will cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance. Each Party hereby expressly
waives any requirement that the other Party exhaust any right, power or remedy,
or proceeds against an Affiliate, for any obligation or performance hereunder
prior to proceeding directly against such Party.

 

9.6 Consequential Damages. IN NO EVENT WILL EITHER PARTY OR THEIR AFFILIATES BE
LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, TREBLE OR CONSEQUENTIAL
DAMAGES, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY; PROVIDED,
HOWEVER, THAT THIS LIMITATION WILL NOT LIMIT THE INDEMNIFICATION

 

43



--------------------------------------------------------------------------------

OBLIGATION OF SUCH PARTY UNDER THE PROVISIONS OF SECTION 10 FOR SUCH DAMAGES
CLAIMED BY A THIRD PARTY OR A PARTY’S LIABILITY FOR BREACH OF ITS OBLIGATIONS
UNDER SECTION 11.

 

10. INDEMNIFICATION.

 

10.1 Indemnification by GSK. GSK will indemnify, defend and hold harmless POZEN
and its Affiliates, and their respective directors, officers, employees and
agents (the “POZEN Indemnitees”) from and against any liabilities, damages,
costs or expenses, including reasonable attorneys’ fees and expenses
(collectively, “Liabilities”), arising from any claim, lawsuit or other action
by a Third Party (“Claim”) to the extent resulting directly or indirectly from:
(a) a [*                                        
                                     *] contained within this Agreement; (b)
[*                                                                      *]; or
(c) [*                                        
                                         *] pursuant to this Agreement.

 

10.2 Indemnification by POZEN. POZEN will indemnify, defend and hold harmless
GSK and its Affiliates, and their respective directors, officers, employees and
agents (the “GSK Indemnitees”) from and against all Liabilities arising from any
Claim to the extent resulting directly or indirectly from: (a) a
[*                                        
                                              *] contained within this
Agreement; (b) [*                                        
                             *]; (c) [*                                        
                                                          *]; or (d)
[*                                                                     
             *] pursuant to this Agreement.

 

10.3 Procedure. A Party seeking to claim indemnification under Section 10.1 or
10.2 hereof (the “Indemnitee”) will provide the other Party (the “Indemnitor”)
with prompt notice of the Claim giving rise to the obligation to Indemnify
hereunder and the exclusive ability to defend or settle such Claim; provided,
however, that the Indemnitor will not enter into any settlement for damages
other than monetary damages without the Indemnitee’s written consent, such
consent not to be unreasonably withheld. The Indemnitee will reasonably
cooperate with the Indemnitor at the Indemnitor’s expense in the defense of the
Claims that have been tendered to the Indemnitor. In addition, the Indemnitee
will have the right to participate, at its own expense and with counsel of its
choice, in the defense of any Claim the defense of which has been assumed by the
Indemnitor. If the Parties cannot agree as to the application of Sections 10.1
and 10.2 to a particular Claim, then each Party may conduct its own defense of
such Claim and reserves the right to seek indemnity from the other Party upon
the resolution of the underlying Claim, notwithstanding the provisions of this
Section 10.3 requiring the Indemnitee to tender defense to the Indemnitor.

 

10.4 Insurance. Each Party will maintain commercially reasonable insurance
coverage commensurate with its obligations under this Agreement. It is
understood that such insurance held by either Party will not be construed to
create a limit of either Party’s liability with respect to its indemnification
obligations under this Article 10. If POZEN elects to exercise its Co-Promotion
Option, the parties will provide for appropriate insurance provisions in the
Co-Promotion Agreement.

 

44



--------------------------------------------------------------------------------

11. CONFIDENTIALITY.

 

11.1 Confidential Information. All information: (a) communicated by one Party to
the other Party pursuant to this Agreement, the Letter Agreement or the
Confidential Disclosure Agreement executed by and between the Parties dated
[*                         *] (the “CDA”); and (b) identified by such
communicating Party as confidential, or that the other Party has reason to
believe is confidential, will be deemed “Confidential Information” and subject
to the terms of this Agreement. For the avoidance of doubt, nothing in this
Agreement will amend, modify or terminate the obligations of the Parties under
the CDA.

 

11.2 Treatment of Confidential Information. The Parties agree that from and
after the Effective Date and for [*                         *] after expiration
or termination of this Agreement for any reason whatsoever, a Party receiving
Confidential Information of the other Party will: (a) treat any such
Confidential Information disclosed to it by the other Party as strictly
confidential; (b) not disclose such Confidential Information to Third Parties
without the prior written consent of the other Party, other than to its
Affiliates, sublicensees, collaborators or any consultants as necessary to the
performance of or otherwise permitted by this Agreement, provided that any such
disclosure be under confidentiality agreements with provisions at least as
restrictive as those contained in this Article 11; and (c) not use such
Confidential Information for purposes other than those authorized expressly
herein, including, without limitation, the right to grant sublicenses or
authorize the grant of sublicenses.

 

11.3 Exceptions. The non-use and non-disclosure obligations set forth in this
Article 11 will not apply to information disclosed by a Party for which the
receiving Party can show by competent proof:

 

(a) at the time of disclosure is in the public domain or thereafter becomes part
of the public domain through no fault of the receiving Party;

 

(b) was in the receiving Party’s possession prior to the time of disclosure by
the disclosing Party;

 

(c) is independently made available to the receiving Party by a Third Party
without violation of a confidential relationship with the disclosing Party; or

 

(d) was independently developed by the receiving Party without the use of or
reference to any Confidential Information of the disclosing Party.

 

11.4 Authorized Disclosure. Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information of the other Party:

 

(a) to the extent and to the persons and entities required by an applicable
governmental law, rule or regulation or court order;

 

(b) to the extent and to the persons and entities required by rules of the
National Association of Securities Dealers; or

 

45



--------------------------------------------------------------------------------

(c) as necessary to prosecute or defend litigation or otherwise establish rights
pursuant to procedures described in this Agreement, enforce obligations or
conduct the activities contemplated under this Agreement, but only to the extent
that any such disclosure is necessary for such purposes. Any Party (and any
employee, representative, or other agent of any Party) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure; provided however, that no party will be
permitted to disclose such tax treatment or tax structure to the extent that
such disclosure would constitute a violation of federal or state securities
laws. For the purposes of the foregoing sentence, (i) the “tax treatment” of a
transaction means the purported or claimed federal income tax treatment of the
transaction, and (ii) the “tax structure” of a transaction means any fact that
may be relevant to understanding the purported or claimed federal income tax
treatment of the transaction. Thus, for the avoidance of doubt, the Parties
acknowledge and agree that the tax treatment and tax structure of any
transaction does not include the name of any Party to a transaction or any
sensitive business information (including, without limitation, the name and
other specific information about any Party’s intellectual property or other
proprietary assets) unless such information may be related or relevant to the
purported or claimed federal income tax treatment of the transaction.

 

The Party required to disclose Confidential Information under this Section 11.4
will first give prompt notice to the other Party hereto to enable it to seek any
available exemptions from or limitations on such disclosure requirement and will
reasonably cooperate in such efforts by the other Party.

 

11.5 Terms of Agreement. The material terms of this Agreement will be the
Confidential Information of each Party subject to the special authorized
disclosure provisions set forth below in this Section 11.5 (in lieu of the
authorized disclosure provisions set forth in Section 11.4, to the extent of any
conflict). The Parties acknowledge that either Party may be obligated to file a
copy of this Agreement with the U.S. Securities and Exchange Commission (the
“SEC”) with its next quarterly report on Form 10-Q, annual report on Form 10-K
or current report on Form 8-K or with any registration statement filed with the
SEC pursuant to the Securities Act of 1933, as amended. Each Party will be
entitled to make any such required filing; provided that it requests
confidential treatment of the more sensitive terms hereof to the extent such
confidential treatment is reasonably available to the filing Party under the
circumstances then prevailing. In the event of any such filing, the filing Party
will provide the non-filing Party with an advance copy of the Agreement marked
to show provisions for which the filing Party intends to seek confidential
treatment and will reasonably consider the non-filing Party’s timely comments
thereon. A Party may disclose the terms of this Agreement in confidence to its
financial and legal advisors and consultants or to potential investors in or
acquirers of the stock or assets of such Party.

 

11.6 Publicity and Publications.

 

(a) General. Subject to the terms of this Section 11.6, if either Party desires
to make a public announcement, presentation or statement concerning (i) this
Agreement or the terms hereof (including data or the development status of a
Collaboration Product) or (ii) results arising from activities conducted
pursuant to this Agreement concerning Collaboration Products

 

46



--------------------------------------------------------------------------------

(each, a “Proposed Presentation”) such Party will provide the text of the
Proposed Presentation in accordance with Section 11.6(c) below. A Party will not
be required to seek the permission of the other Party to repeat in a Proposed
Presentation any information that has already been disclosed in an announcement,
presentation or statement reviewed and approved by the other Party pursuant to
this Section 11.6.

 

(b) POZEN Product Disclosures. POZEN also agrees to submit to GSK in accordance
with the procedures described in Section 11.6(c) any publication or presentation
of results concerning any Product being developed by POZEN for sale outside the
Territory that is the same combination of active ingredients as a Collaboration
Product. POZEN will retain final decision making authority under the terms of
Section 11.6(c) with regard to such presentation or publication proposed to be
disclosed by POZEN. This Section 11.6(b) will no longer apply to POZEN (and in
no event will apply to any Third Party licensee of POZEN) with respect to any
Product from and after the date POZEN has entered into a definitive development
or Commercialization arrangement for such Product with a Third Party for
development or Commercialization of such Product outside the Territory. For the
avoidance of doubt, this Section 11.6(b) will in no way limit or otherwise
restrict POZEN from making a public announcement, presentation or statement
concerning activities outside the scope of this Agreement, except as expressly
provided for in this Section 11.6(b) and Section 11.6(d) below.

 

(c) Procedures.

 

(i) The text of any Proposed Presentation will be presented in writing in the
English language to the other Party for review and comment reasonably prior to
the time the presentation or publication is proposed for submission to any Third
Party. Promptly after its receipt of such presentation or publication and
reasonably prior to the time the presentation or publication is proposed for
submission to any Third Party, the other Party will provide notice whether it
has any comments or objection to the proposed presentation or publication. The
submitting Party will consider in good faith all comments by the reviewing
Party.

 

(ii) If a reasonable objection is raised, including, for example, that the
contents of the Proposed Presentation contain patentable subject matter for
which patent protection should be sought, or that the Proposed Presentation
discloses Confidential Information of the other Party, then submission of the
Proposed Presentation will be delayed, unless and until such time as consent to
submission of the presentation or publication is given (such consent not to be
unreasonably withheld or delayed) or except as otherwise provided in subsection
(iii) below or Section 11.6(b) above. Each Party will be acknowledged on any
Proposed Presentation by the other Party in accordance with generally accepted
rules of authorship.

 

(iii) Prior to the date that POZEN transfers to GSK the NDA for a particular
Collaboration Product, POZEN will retain final decision making authority under
the terms of Section 11.6(c) with regard to Proposed Presentations relating to
such Collaboration Product to be made by GSK pursuant to this Section 11.6(c)
and GSK will retain final decision making authority under the terms of Section
11.6(c) with regard to Proposed Presentations relating to such Collaboration
Product to be made by POZEN pursuant to this Section 11.6(c). From and after the
date that POZEN has transferred to GSK the NDA for a particular Collaboration
Product and for so long as GSK holds the NDA for such Collaboration Product,

 

47



--------------------------------------------------------------------------------

GSK will retain final decision making authority under the terms of Section
11.6(c) with regard to Proposed Presentations relating to such Collaboration
Product proposed to be made by either Party. Subject to the terms of Section
11.6(c), GSK may pursue a public relations campaign as part of its
Commercialization efforts of the Lead Product prior to the transfer of the NDA
for such Lead Product with the prior consent of POZEN and, thereafter following
such transfer, without the prior consent of POZEN.

 

(d) Notwithstanding anything in this Section 11.6 to the contrary, this Section
11.6 will not apply to or limit any disclosure of information authorized under
Section 11.4 or Section 11.5, in each case made in accordance with the terms
thereof, or permit disclosures that are otherwise restricted by the provisions
of Article 11.

 

11.7 Press Release. The Parties will mutually agree on the text of a press
release announcing the execution of this Agreement.

 

11.8 Return of Confidential Information. Promptly following the termination of
this Agreement by either Party or the expiration of the Term, each Party hereto
and its Affiliates will use commercially reasonable efforts to return all
Confidential Information of the other Party in its possession to the other Party
and will certify to that effect in writing upon the request of the other Party;
provided, however, that each Party may retain: (a) a single archival copy of the
Confidential Information of the other Party solely for the purpose of
determining the extent of disclosure of Confidential Information hereunder and
assuring compliance with the surviving provisions of this Agreement; (b) any
portion of the Confidential Information of the other Party which is contained in
laboratory notebooks; and (c) any portion of the Confidential Information of the
other Party which a Party is required by applicable law to retain. Further,
POZEN will have the right to retain GSK Confidential Information transferred to
POZEN pursuant to Section 3.3 or Section 12.4 to the extent reasonably
necessary, and solely, for exercising the rights granted in Section 3.3 and
Section 12.4, respectively. Any Confidential Information of GSK relating to a
Lead Product or Collaboration Product, as the case may be (the rights to which
revert to POZEN pursuant to Section 3.3 or Section 12.4) will be deemed
Confidential Information of POZEN as well as GSK as of the Substitution Date or
date of termination, respectively.

 

12. TERM AND TERMINATION.

 

12.1 Term.

 

(a) The term of this Agreement will commence on the Effective Date and end upon
the earlier of (i) the date of expiration of all royalty obligations in the
Territory as provided in Section 7.6, and (ii) termination of this Agreement as
provided in this Article 12 (the “Term”). In all cases of termination under
Section 12.2 or 12.3 below, a press release announcing such termination will be
presented to and approved by both GSK and POZEN.

 

(b) GSK covenants that, upon termination of this Agreement by GSK or POZEN for
any reason, GSK will not develop or Commercialize any Collaboration Products
prior to expiration of the Royalty Payment Period (as then in effect upon such
termination).

 

48



--------------------------------------------------------------------------------

12.2 Termination for Material Breach.

 

(a) Notice. If either Party believes that the other Party is in material breach
of this Agreement, such Party will deliver notice of such material breach to the
breaching Party. The breaching Party will have sixty (60) days or, in the case
of failure to pay amounts due hereunder, fifteen (15) days (respectively, the
“Cure Period”) to either cure such breach or, if cure cannot be reasonably
effected within the applicable Cure Period, to deliver to the non-breaching
Party a plan to cure such breach within a timeframe that is reasonably prompt in
light of the circumstances then prevailing. Following delivery of such plan, the
breaching Party will use commercially reasonable efforts to carry out the plan
and cure the breach.

 

(b) Failure to Cure. If the breaching Party fails to cure such breach as
provided for in Section 12.2(a) within the Cure Period (or for such period
provided for in any plan provided pursuant to Section 12.2(a)), or fails to use
commercial reasonable efforts to carry out such plan to cure the breach), then
the non-breaching Party may terminate this Agreement in its entirety upon
written notice.

 

12.3 Permissive Termination by GSK. GSK may terminate this Agreement in its
entirety at any time upon ninety (90) days written notice to POZEN for any
reason or no reason.

 

12.4 Effect of Termination.

 

(a) Termination By POZEN or by GSK for Convenience. If POZEN terminates this
Agreement pursuant to either Section 3.3(d), Section 6.1(b), Section 6.2 or
Section 12.2, or GSK terminates this Agreement pursuant to Section 12.3, then
all licenses granted to GSK by POZEN under this Agreement will terminate, and
all rights therein will revert to POZEN. Upon such termination, the following
provisions apply:

 

(i) GSK will promptly assign and surrender to POZEN all Final Regulatory
Approvals, if any, for all Collaboration Products and all pending regulatory
filings for all Collaboration Products. GSK will take all actions reasonably
necessary to timely effect the transfer of each such item to POZEN, including,
without limitation, by making such filings as may be required with Regulatory
Authorities and other governmental authorities in the Territory that may be
necessary to record such assignment or effect such transfer or, at POZEN’s
request, complete any pending regulatory filings in respect of all Collaboration
Products.

 

(ii) GSK will promptly transfer and deliver to POZEN all (A) Promotional
Materials (including any copyright rights therein; provided, however no rights
to use any GSK Marks is created or implied by this grant), (B) GSK’s
then-current supply of Collaboration Products, if any, (including, without
limitation, all Clinical Trial Materials), and (C) all documented GSK Know-How
concerning all Collaboration Products then in GSK’s possession or control
(including, without limitation, all data from non-clinical and clinical studies,
CMC-related information and Formulation information).

 

(iii) GSK will assign to POZEN, to the extent assignable and at POZEN’s request,
GSK’s rights in any or all Third Party agreements for licenses, services or
supplies necessary for the development or Commercialization of all Collaboration
Products,

 

49



--------------------------------------------------------------------------------

including without limitation, any agreements with a Third Party regarding the
formulation of all Collaboration Products. To the extent that any agreement is
not assignable by GSK, then such agreement will not be assigned, and upon the
request of POZEN, GSK will cooperate in good faith and use commercially
reasonable efforts to allow POZEN to obtain and to enjoy the benefits of such
agreement in the form of a license or other right to the extent held by GSK
subject to such Third Party’s rights.

 

(iv) Effective upon the effective date of such termination,

 

(1) [*                                       
                                        
                                          *].

 

(2) [*                                       
                                        
                                                           *] under this
Agreement [*                                        
                                         *]. In the event
[*                                              *] under this Agreement and
[*                                                                 
                                     *] in this Section 12.4(a)(iv)(2) will be
[*                                                                     
                                        
                                                              *].

 

(3) If the [*                                        
                                                                              *]
under this Agreement and for [*                                        
                 *]. For the avoidance of doubt, notwithstanding any provision
hereof to the contrary, [*                        
                                        
                                                              *].

 

(4) Any sublicense of a right granted to POZEN under this Section will be made
subject to the terms of this Agreement and any action or omission by such
sublicensee that would, if committed by POZEN, constitute a breach of this
Agreement, will be deemed a breach of this Agreement by POZEN. POZEN will impose
on any sublicensee obligations corresponding to POZEN’s obligations hereunder.

 

(v) If the First Commercial Sale of a Collaboration Product has occurred as of
the effective date of termination, GSK will consider, in its sole discretion,
licensing to POZEN the GSK Marks for use solely in connection with such
Collaboration Product in consideration for a royalty not to exceed
[*                         *] of POZEN’s Net Sales of such Collaboration Product
using the GSK Marks.

 

(vi) GSK will, pursuant to a supply agreement to be negotiated in good faith by
the Parties, supply POZEN with Clinical Trial Materials and commercial
quantities of Collaboration Products in the dosage strength, formulation and
presentation under development or being Commercialized by GSK, in either case,
as of the effective date of termination until the earlier of: (A)
[*                                 *] after the effective date of termination;
or (B) establishment by POZEN of an alternative supply for such Collaboration
Product (after expiration of the GSK Sumatriptan Patents) on commercially
reasonable terms. If such termination occurs prior to NDA Approval of a
Collaboration Product, GSK will supply Clinical Trial Materials for such
Collaboration Product to POZEN at a price equal to
[*                                         *] ( plus the costs of freight from
the GSK facility to the POZEN facility) for the purpose of conducting clinical
trials; provided, however, GSK will not be

 

50



--------------------------------------------------------------------------------

obligated to supply such Clinical Trial Material if the Collaboration Product in
question has suffered a Product Failure. If the First Commercial Sale of a
Collaboration Product has occurred as of the effective date of termination and
such date is prior to expiration of the GSK Sumatriptan Patents, GSK will supply
commercial quantities of such Collaboration Product to POZEN at a price
comparable to that paid by SmithKline Beecham Corporation for sumatriptan in its
finished form. If the First Commercial Sale of a Collaboration Product has
occurred as of the effective date of termination, and such date is after the
expiration of GSK’s U.S. Patent covering its sumatriptan product, and Generic
Erosion of sumatriptan has occurred, GSK will supply such Collaboration Product
to POZEN at a price equal to [*                                        
                                        
                                                  *] (plus the costs of freight
from the GSK facility to the POZEN facility).

 

(vii) In addition, if the First Commercial Sale for a Collaboration Product has
occurred at the time of such termination, then at POZEN’s election, (A) GSK will
transfer to POZEN GSK’s existing inventory of such Collaboration Product as is
in good and saleable condition, in its original, unopened packaging, at the
transfer price paid by GSK for such Collaboration Product, or (B) GSK will have
the right to sell-through its existing inventory of such Collaboration Product
for a period not to exceed six (6) months from the effective date of
termination. At the end of any such sell-through period, all unsold inventory
will be returned to POZEN, and POZEN will repurchase such inventory from GSK as
is in good and saleable condition, in its original, unopened packaging, at the
transfer price paid by GSK for such Collaboration Product.

 

(viii) In connection with any supply or transfer of Clinical Trial Material or
commercial supply of Collaboration Products and for so long as GSK supplies the
foregoing to POZEN or POZEN is using such Clinical Trial Materials or selling
the commercial supply of such Collaboration Product, GSK will grant to POZEN
rights of reference (and a letter of authorization to FDA to that effect) to any
GSK IND or NDA pertaining to sumatriptan. Upon the expiration of such right,
POZEN will send written notice to such effect to the FDA. If POZEN elects to
continue any ongoing studies using Sumatriptan or Clinical Trial Material
supplied by GSK, GSK will continue to support CMC aspects of the respective IND
with appropriate documentation in order to allow completion of any such studies.
The foregoing in no way is meant to confer any rights to POZEN to subsequently
commercialize the particular Collaboration Product using Sumatriptan or for
commercial supply prior to expiry of the GSK Sumatriptan Patents (absent a
license from GSK or right to such supply, as otherwise provided for under this
Agreement).

 

(ix) In the event this Agreement is terminated by either Party as the result of
a [*                                                             
                 *], GSK will not be obligated to make the transfers,
assignments or deliveries or take other actions described in Sections
12.4(a)(ii), 12.4(a)(v), 12.4(a)(vi), 12.4(a)(vii) and 12.4(viii).

 

(b) Termination by GSK for POZEN Breach. If POZEN is in material breach of its
obligations hereunder, then following the expiration of any applicable Cure
Period described in Section 12.2, GSK may elect to either:

 

(i) Terminate this Agreement in its entirety; or

 

51



--------------------------------------------------------------------------------

(ii) Elect to continue to exercise its rights under this Agreement, in which
case:

 

(1) The rights and obligations of the Parties under this Agreement will remain
in full force and effect; provided that GSK will assume the obligations of POZEN
under the Development Program and Development Plan in respect of the Lead
Product and will perform any and all obligations thereunder in accordance with
the terms of this Agreement and provided further that POZEN’s participation on
all joint committees will be terminated as well as any co-promotion arrangement,
or unexercised co-promotion option held by POZEN.

 

(2) GSK may, as its sole and exclusive remedy hereunder, off-set any direct
damages resulting from POZEN’s breach of this Agreement from any payments due to
POZEN under this Agreement, provided that such off-set will not reduce the total
amount of any such payment by more than [*                     *];

 

(c) Expiration. Upon expiration of this Agreement pursuant to Section
12.1(a)(i), GSK will retain an exclusive, fully-paid, royalty-free license to
use any proprietary POZEN Know-How that GSK is using in the manufacture or sale
of any Collaboration Product at the time of such expiration only for the purpose
of continuing to make, use, offer for sale, sell and import such Collaboration
Product in the Field and Territory.

 

12.5 Survival. The following provisions will survive any expiration or
termination of this Agreement: Sections 2.4(b), 2.4(c), 2.5, 3.3(c), 3.3(f),
3.6(e), 3.6(f), Sections 7.1-7.4 (as to accrued but unpaid amounts), 7.10, 7.11,
8.1, 9.4, 9.6, 12.1(b), 12.4 and 12.5, and Articles 1, 10, 11 (other than
Section 11.6 and Section 11.7), 13 and 14 (other than Section 14.13). In the
case of any of the foregoing and any other Sections that by their terms
explicitly survive beyond the Term, each such Section will survive beyond the
Term only for a period of 50 years or the length of time specified in such
Section. Termination of this Agreement will not relieve the Parties of any
liability which accrued hereunder prior to the effective date of such
termination, including any payment obligations, nor preclude either Party from
pursuing all rights and remedies it may have hereunder or at law or in equity
with respect to any breach of this Agreement nor prejudice either Party’s right
to obtain performance of any obligation.

 

13. DISPUTE RESOLUTION.

 

13.1 Disputes.

 

(a) The Parties recognize that disputes as to certain matters may from time to
time arise during the Term that relate to either Party’s rights and/or
obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation.
To accomplish this objective, the Parties agree to follow the procedures set
forth in this Section 13.1 if and when a dispute arises under this Agreement.
All disputes arising under this Agreement will be discussed first by the Joint
Project Team. Either Party may, by written notice to the other Party, have any
dispute between the Parties remaining unresolved after thirty (30) days referred
to their respective executive officers designated below or their successors for

 

52



--------------------------------------------------------------------------------

attempted resolution by good faith negotiations within thirty (30) days after
such notice is received. Such designated officers are as follows:

 

For GSK:

  

President, US Pharmaceuticals, GSK

For POZEN:

  

Chief Executive Officer

 

(b) If the designated officers are still not able to resolve such dispute within
such thirty (30) day period, either Party may at any time thereafter pursue any
legal or equitable remedy available to it. Notwithstanding anything to the
contrary herein, this Section 13.1 will not apply in respect of any alleged
breach of Sections 2.1, 2.4, 2.6 or Section 11.

 

13.2 Governing Law; Judicial Resolution. Resolution of all disputes arising out
of or related to this Agreement or the performance, enforcement, breach or
termination of this Agreement and any remedies relating thereto, will be
governed by and construed under the substantive laws of the State of North
Carolina, excluding any choice of law rules that may direct the application of
the law of another state. Any dispute arising under this Agreement will be
submitted to a state or federal court of competent jurisdiction within the State
of North Carolina, except as otherwise expressly provided in this Agreement, and
each Party agrees to the exclusive jurisdiction and venue of such courts.

 

13.3 Patent and Trademark Dispute Resolution. Any dispute, controversy or claim
between the Parties relating to the scope, validity, enforceability or
infringement of any patent rights covering the manufacture, use or sale of a
Product or of any trademark rights relating to a Product will be submitted to a
court of competent jurisdiction in the territory in which such patent or
trademark rights were granted or arose.

 

14. MISCELLANEOUS.

 

14.1 Performance by Affiliates and Subcontractors. The Parties recognize that
each Party may perform some or all of its obligations under this Agreement
through Affiliates or Third Party subcontractors unless otherwise expressly
limited herein; provided, however, that each Party will remain responsible for
the performance by its Affiliates and subcontractors and will cause its
Affiliates and subcontractors to comply with the provisions of this Agreement in
connection with such performance. Each Party hereby expressly waives any
requirement that the other Party exhaust any right, power or remedy, or proceed
against an Affiliate or subcontractor, for any obligation or performance
hereunder prior to proceeding directly against such Party. Wherever in this
Agreement the Parties delegate responsibility to Affiliates or local operating
entities, the Parties agree that such entities may not make decisions
inconsistent with this Agreement, amend the terms of this Agreement or act
contrary to its terms in any way.

 

14.2 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that a Party may assign this Agreement without the other Party’s consent
(i) in part or in its entirety to an Affiliate or (ii) in its entirety to a
successor to substantially all of the business of such Party, whether in a
merger, consolidation, sale of stock, sale of assets or other corporate
transaction. Any permitted successor or assignee of rights and/or obligations
hereunder will, in a writing to the other Party,

 

53



--------------------------------------------------------------------------------

expressly assume performance of such rights and/or obligations. The POZEN
Patents and POZEN Know-how and the GSK Patents and GSK Know-how will exclude any
intellectual property held or developed by a permitted successor of the relevant
Party not in connection with a Collaboration Product. Any permitted assignment
will be binding on the successors of the assigning Party. Any assignment or
attempted assignment by either Party in violation of the terms of this Section
14.2 will be null and void and of no legal effect ab initio.

 

14.3 Independent Contractors. The Parties hereto are independent contractors.
Nothing contained herein will constitute either Party the agent of the other
Party for any purpose whatsoever, or constitute the Parties as partners or joint
venturers. Employees of each Party remain employees of said Party and will be
considered at no time agents of or owing a fiduciary duty to the other Party.
Neither Party hereto will have any implied right or authority to assume or
create any obligations on behalf of or in the name of the other Party or to bind
the other Party to any other contract, agreement or undertaking with any Third
Party.

 

14.4 Waiver. The failure of either Party to enforce any provision of this
Agreement at any time will not be construed as a present or future waiver of
such or any other provision of this Agreement. The express waiver by either
Party of any provision or requirement hereunder will not operate as a future
waiver of such or any other provision or requirement, but any such waiver will
be effective only if set forth in a written instrument that explicitly refers to
this Agreement and is duly executed by or on behalf of the Party waiving such
provision or requirement.

 

14.5 Amendment. Except as expressly provided otherwise herein, the Parties
hereto may amend, modify or alter any of the provisions of this Agreement, but
such amendment, modification or alteration will be valid and binding only if
memorialized by a written instrument that explicitly refers to this Agreement
and is duly executed by both Parties hereto.

 

14.6 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision will be considered severed
from this Agreement and will not serve to invalidate any remaining provisions
hereof. The Parties will make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

 

14.7 Notices. Any notice required or permitted to be given under this Agreement
will be in writing, will specifically refer to this Agreement and will be deemed
to have been sufficiently given for all purposes (a) if mailed by first class
certified or registered mail (postage prepaid), express delivery service or
personally delivered, (b) if sent by facsimile or electronic mail, with
electronic transmission confirmed. Unless otherwise specified in writing, the
mailing addresses of the Parties will be as described below.

 

54



--------------------------------------------------------------------------------

If to POZEN:

  

If to GSK:

POZEN Inc.

1414 Raleigh Road, Suite 400

Chapel Hill, NC 27517

Facsimile: (919) 913-1039

Attn: Chief Executive Officer

  

Glaxo Group Ltd.

Glaxo Wellcome House

Berkeley Avenue

Greenford

Middlesex

England UB6 0NN

Facsimile: +44 208 047 6905

Attn: The Company Secretary

With a copy to:

  

With a copy to:

Cooley Godward LLP

One Freedom Square

Reston Town Center

11951 Freedom Drive

Reston, VA 20190-5656

Facsimile: (703) 456-8100

Attn: Matthias Alder, Esq.

  

GlaxoSmithKline

Corporate Legal Department

One Franklin Plaza

200 N. 16th Street / FP 2360

Philadelphia, PA 19103

Facsimile: 610-751-3144

Attn: Sr. Vice President, R&D Legal

Operations

 

With a copy to:

 

GlaxoSmithKline

Five Moore Drive

PO Box 13398

RTP, NC 27709

Fax: (919) 315-3330

Attn: President, US Pharmaceuticals

 

14.8 Force Majeure. Neither Party will be deemed to be in breach of this
Agreement as a result of default, delay or failure to perform by such Party that
results from any cause beyond the reasonable control of such Party that could
not reasonably be foreseen by such Party, including without limitation, fire,
earthquake, acts of God, acts of war, strikes, lockouts, or other labor
disputes, riots, civil disturbances, actions or inactions of governmental
authorities (except actions in response to a breach of applicable laws by such
Party), or epidemics. This Section 14.8 will not operate to excuse payment by
GSK of any amounts due to POZEN under this Agreement. In the event of any such
force majeure, the Party affected will promptly notify the other Party, will use
commercially reasonable efforts to overcome such force majeure, and will keep
the other Party informed with respect thereto.

 

14.9 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

55



--------------------------------------------------------------------------------

14.10 Headings. The headings for each article and section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

 

14.11 Construction. Except where the context otherwise requires, where used, the
singular will include the plural, the plural the singular, the use of any gender
will be applicable to all genders and the word “or” is used in the inclusive
sense (and/or). The captions of this Agreement are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement. The term
“including” as used herein will mean including, without limiting the generality
of any description preceding such term. The language of this Agreement is
English. No rule of strict construction will be applied against either Party
hereto. Unless expressly provided herein to the contrary, all time limits,
notice periods, deadlines or the like described herein will be governed by the
follow parameters: (i) for all time periods that are 5 days in length or less,
such periods will be deemed to be business days and (ii) for all time periods
greater than 5 days in length will be deemed to be calendar days.

 

14.12 Entire Agreement. Except for the CDA and the Letter Agreement, this
Agreement, including its exhibits, sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties and
supersedes and terminates all other prior agreements and understandings between
the Parties. Except for the CDA and the Letter Agreement, there are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, that relate to the matters provided
herein, between the Parties as of the date hereof other than as are set forth in
this Agreement. The Parties agree and acknowledge that the Letter Agreement and
other agreements or documents to be made or delivered pursuant to the terms of
this Agreement each are expressly incorporated by reference herein.

 

14.13 Bankruptcy.

 

(a) All rights and licenses granted under or pursuant to this Agreement,
including amendments hereto, by each Party to the other Party are, for all
purposes of 11 U.S.C. Section 365(n) (“Title 11”), licenses of rights to
intellectual property as defined in Title 11. Each Party agrees during the term
of this Agreement to create and maintain current copies or, if not amenable to
copying, detailed descriptions or other appropriate embodiments, to the extent
feasible, of all such intellectual property licensed hereunder (such copies,
descriptions, and embodiments, the “IP Materials”). If a case is commenced by or
against either Party (the “Bankrupt Party”) under Title 11, then the Bankrupt
Party (in any capacity, including debtor-in-possession) and its successors and
assigns (including, without limitation, a Title 11 Trustee) will immediately
upon the request of the non-Bankrupt Party deliver one copy of the IP Materials
to a commercial escrow agent mutually agreeable to the Parties (the “Escrow
Agent”), and will enter into a binding contractual arrangement with such Escrow
Agent according to which the Escrow Agent will agree (i) to hold and safeguard
the escrowed IP Materials during the Term, and (ii) to release a copy of such
escrowed IP Materials to the Non-Bankrupt Party if and when the requirements of
Section 14.13(b) below are met.

 

56



--------------------------------------------------------------------------------

(b) The non-Bankrupt Party will have a right to receive from the Escrow Agent
one copy of the escrowed IP Materials solely in the event that a Title 11 case
is commenced by or against the Bankrupt Party and (i) this Agreement is rejected
as provided in Title 11 and the non-Bankrupt Party elects to retain its rights
hereunder as provided in Title 11, or (ii) the Bankrupt Party otherwise fails to
perform all of its obligations under this Agreement (any of such circumstances,
a “Trigger Event”). The Bankrupt Party will authorize the Escrow Agent to
deliver to the non-Bankrupt Party one copy of the escrowed IP Materials,
provided that (i) the non-Bankrupt Party has in good faith provided to the
Escrow Agent a written notice, certified by an officer of the non-Bankrupt
Party, asserting the occurrence of a Trigger Event satisfying the requirements
of this Section 14.13(b); (ii) the Escrow Agent has transmitted to the Bankrupt
Party a copy of the written notice provided by the non-Bankrupt Party; and (iii)
the Bankrupt Party has failed to provide notice to the Escrow Agent, within
thirty (30) days after receipt thereof, stating that the Bankrupt Party either
(x) disputes the occurrence of a Trigger Event, or (y) intends to remedy such
events or cure such circumstances within thirty (30) days thereafter. The
non-Bankrupt Party acknowledges that the Escrow Agent will not be authorized to
deliver or otherwise provide access to the escrowed IP Materials in the event
that the Bankrupt Party provides such notice to the Escrow Agent, unless and
until ordered to do so by a court of competent jurisdiction.

 

(c) Subject to the non-Bankrupt Party’s compliance with the terms and conditions
of this Section 14.13, upon the delivery to the non-Bankrupt Party of any
escrowed IP Materials in accordance with this Section 14.13, the non-Bankrupt
Party will have the right to perform the obligations of the Bankrupt Party
hereunder with respect to such intellectual property, but neither such provision
nor such performance by the non-Bankrupt Party will release the Bankrupt Party
from any such obligation or liability for failing to perform it.

 

(d) All rights, powers and remedies of the non-Bankrupt Party provided herein
are in addition to and not in substitution for any and all other rights, powers
and remedies now or hereafter existing at law or in equity (including, without
limitation Title 11) in the event of the commencement of a Title 11 case by or
against the Bankrupt Party. The non-Bankrupt Party, in addition to the rights,
power and remedies expressly provided herein, will be entitled to exercise all
other such rights and powers and resort to all other such remedies as may now or
hereafter exist at law or in equity including, without limitations, under Title
11) in such event. The Parties agree that they intend the foregoing non-Bankrupt
Party rights to extend to the maximum extent permitted by law and any provisions
of applicable contracts with Third Parties, including without limitation for
purposes of Title 11, (i) the right of access to any intellectual property
(including all embodiments thereof) of the Bankrupt Party or any Third Party
with whom the Bankrupt Party contracts to perform an obligation of the Bankrupt
Party under this Agreement, and, in the case of the Third Party, which is
necessary for the development, registration and manufacture of licensed products
and (ii) the right to contract directly with any Third Party described in (i) in
this sentence to complete the contracted work. Any intellectual property
provided pursuant to the provisions of this Section 14.13 will be subject to the
licenses set forth elsewhere in this Agreement and the payment obligations of
this Agreement, which will be deemed to be royalties for purposes of Title 11.

 

<< SIGNATURE PAGE FOLLOWS >>

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives as of the Execution Date.

 

POZEN INC.      

GLAXO GROUP LTD., D/B/A

GLAXOSMITHKLINE

By:

 

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

     

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

     

Title:

 

 

--------------------------------------------------------------------------------

 

PRODUCT DEVELOPMENT AND

COMMERCIALIZATION AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT A

 

POZEN PATENTS

 

U.S. PATENT 5,872,145

 

U.S. PATENT 6,060,499

 

U.S. PATENT APPLICATION 09/559,753

 

U.S. PROVISIONAL PATENT APPLICATION [*                                 *]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

MT 400 DEVELOPMENT DATA

 

[* THE REMAINDER OF THIS PAGE HAS BEEN OMITTED PURSUANT TO A

CONFIDENTIAL TREATMENT REQUEST*]



--------------------------------------------------------------------------------

Schedule 4.5

 

If the Parties are unable to agree on matters subject to a dispute to be
referred to this Schedule 4.5, the matter will be resolved as follows:

 

1.1   The Parties will refer any such dispute to the Chief Executive Officer of
POZEN and the President, US Pharmaceuticals for GSK for attempted resolution by
good faith negotiations.

 

1.2    (a)       If the designated officers are not able to resolve the dispute
within thirty (30) days after being presented with it, the Parties will select a
mutually agreeable arbitrator who has significant relevant experience in the
field of developing or licensing, as the dispute may require, pharmaceutical
products and no affiliation or pre-existing relationship with either POZEN or
GSK (“Arbitrator”). If the Parties are unable to agree on an arbitrator within
such 30 day period, then each Party will select an arbitrator within 5 business
days, the two (2) designated arbitrators will select a mutually agreeable third
arbitrator within five (5) business days satisfying the criteria described in
the immediately preceding sentence and all three (3) arbitrators will hear the
dispute as a panel and render a decision upon the determination of the majority
of the panel (such panel referred herein as the “Arbitrator” for purposes of
this Schedule 4.5). The date on which such Arbitrator is selected will be the
“Arbitration Commencement Date.”

 

         (b)       Within fifteen (15) business days of selecting the
Arbitrator, each Party will prepare and deliver to both the Arbitrator and the
other Party its proposed solution of the dispute and a memorandum (“Support
Memorandum”) in support thereof. The Arbitrator will also be provided with a
copy of this Agreement.

 

         (c)       Within ten (10) business days of receipt of the other Party’s
Support Memorandum, each Party may submit to the Arbitrator (with a copy to the
other Party) a rebuttal to the other Party’s Support Memorandum (a “Rebuttal”),
which may include a revision, marked to show changes, of either Party’s proposed
solution.

 

         (d)       Neither Party may have communications (either written or
oral) with the Arbitrator other than for the sole purpose of engaging the
Arbitrator or as expressly permitted in this Schedule 4.5.

 

         (e)       Within thirty (30) days of the Arbitration Commencement Date,
the Arbitrator will issue a decision resolving the dispute. The decision of the
Arbitrator will be binding and enforceable among POZEN and GSK.

 

         (f)       The Arbitrator will have reasonable discretion to request
additional information, hold a hearing, and extend the time frame for reaching
his or her decision regarding the dispute at issue.



--------------------------------------------------------------------------------

         (g)       To the extent any further arbitration rules or procedures are
necessary for resolution of the dispute at issue, the rules of the American
Arbitration Association will apply. Notwithstanding the foregoing, the Parties
are not required to select an arbitrator from the American Arbitration
Association’s panel of arbitrators.

 

1.3       The Arbitrator’s fees and expenses will be shared by the Parties. Each
Party will bear and pay its own expenses incurred in connection with any
contract resolution under this Schedule 4.5.



--------------------------------------------------------------------------------

Schedule 9.2(e)

 

 

[*2 ENTIRE PAGES HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL

TREATMENT REQUEST*]



--------------------------------------------------------------------------------

Schedule 9.3(c)

 

None.